    Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 1 of 140




              Briggs, et al. v. Adel, et al., No. CV-18-2684-PHX-EJM
                    INDEX OF EXHIBITS TO
  PLAINTIFFS’ CONTROVERTING STATEMENT OF MATERIAL FACTS
               AND ADDITIONAL MATERIAL FACTS


Exhibit No. Exhibit Description
    1       TASC POM Diversion Program
    2       Averhealth Press Release, August 31, 2020
    3       Fee Agreement and Financial Hardship Policies
    4       Def's Resp. to Pls.' First Set of Interrogatories, April 24, 2020
    5       V. Garcia Deposition Excerpts, March 27, 2021
    6       H. Rojo Deposition Excerpts, April 3, 2021
    7       Email Exchange between Cheyenne Watson and Latrice Hickman
            TASC Email and Lists re: Participants who Received Financial
    8       Hardship Applications
     9      TASC Spreadsheet
    10      Amended MOU
    11      Email Exchange re: Proposed MOU Amendment
    12      Email and Attachments re: Diversion Staff Meeting
    13      July 2019 Diversion Staff Meeting Agenda
    14      MCAO Sliding Fee Scale Register
    15      Email Exchange re: Diversion Financial Consideration Scale
    16      D. Briggs TASC Participant File
    17      L. Nugent Deposition Excerpt, March 29-30, 2021
    18      Misc. TASC Participant Files
    19      M. Pascale Direct Complaint and Release Questionnaire
    20      M. Pascale TASC Participant File
    21      D. Briggs Release Questionnaire
    22      D. Briggs Third Supplemental Interrogatory Resp.
    23      L. Soria Release Questionnaire
    24      Declaration of Lucia Soria
    25      Plaintiffs Fourth Supplemental MIDP Responses
    26      Plaintiffs MIDP Verifications
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 2 of 140




27    A. Pascale Deposition Excerpt, Nov. 5, 2020
      M. Pascale JPMorgan Chase Bank Records, Nov. 2017 - July
28    2018
29    M. Pascale Nutrition Assistance Records
30    A. Pascale's Verified Resp. to Def.'s First Set of Interrogatories
      A. Pascale’s Amended Responses to Def.’s Second Set of
31    Interrogatories, March 19, 2021
32    Excerpts from M. Pacale's 2009-10 TASC Participant File
33    D. Briggs Deposition Excerpt, Oct. 8-9, 2020
34    Declaration of Deshawn Briggs
      D. Briggs Checking Account Bank Statements, April 16 – June
35    16, 2016
36    D. Briggs Walmart Employee Summary
      D. Briggs Nutrition Assistance Benefits Renewal Application and
37    Summary
38    Email Exchange between TASC and MCAO, June 28, 2018
39    L. Soria Deposition Excerpt, Nov. 13, 2020
40    L. Soria Nutrition Assistance Notice and Benefits History
41    Declaration of Dr. Maninder Kahlon
42    AHCCCS Letter re L. Soria, Nov. 6, 2019
43    L. Soria Misc. Medical Records
44    Plaintiffs’ Deficiency Letter, Sept. 16, 2020
      L. Soria Health-e-Arizona Plus Eligibility Application Summary,
45    Dec. 29, 2020
      L. Soria Application for Supplemental Security Income,
46    December 28, 2018
      Arizona DES Request for Verification of Unearned Income re: L.
47    Soria, March 19, 2019
48    Declaration of Tony Cavone
49    Declaration of Eric Slepian
50    AHCCCS Letter re D. Briggs, Nov. 6, 2019
51    AscensionPoint Letters to the Estate of M. Pascale
52    Declaration of Dr. Diana Pearce
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 3 of 140




             EXHIBIT 1
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 4 of 140
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 5 of 140




             EXHIBIT 2
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 6 of 140
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 7 of 140
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 8 of 140
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 9 of 140




             EXHIBIT 3
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 10 of 140
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 11 of 140
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 12 of 140
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 13 of 140
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 14 of 140
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 15 of 140
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 16 of 140
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 17 of 140
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 18 of 140
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 19 of 140
  Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 20 of 140




                     TASC CLIENT FEE AGREEMENT: POM


Date_______________                    Expiration Date of Fee Agreement_____________

                     TASC FEE/INTAKE         $300.00

                     CA FUND                 $650.00

                     BOOKING FEE

                     TOTAL


Supporting Documentation:

  SSI Letter            AHCCCS Letter        Expiration Date of Letter
  FS Letter             CA Letter             Other

_________ I understand that my UA fees will be $________ for 90 days, unless
          otherwise stated by my case manager.

_________ I understand that ANY violation of my program requirements may result in
          termination of this fee agreement and/or program participation. Therefore I
          understand that if this fee agreement is voided due to program
          non-compliance, I will immediately resume responsibility of all program
          costs including UA fees. It is strongly encouraged that I obtain emergency
          UA money orders at this time.

_________ I understand that if my fee agreement is terminated, I must be in compliance
          with ALL program requirements prior to reconsideration for fee agreement
          renewal.

_________ I understand that I am responsible to provide updated records to my case
          manager including but not limited to current award letters, paycheck stubs
          etc.

_________ I understand that my monthly payment will be reduced to __________.

_________ I understand that I MUST make my monthly payment EACH month in order
          to remain in compliance with the program.

_________ I am responsible to meet with my case manager in 90 days for a fee
          agreement renewal.

_________ I understand that I will be participating in the TASC program for a minimum
          of 6 months.

____________________________________                   ______________________________
Client Signature              Date                     Case Manager Signature  Date



                                                                          TASC000033
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 21 of 140




              EXHIBIT 4
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 22 of 140



                                                                   1   Robert A. Henry (#015104)
                                                                       Kelly A. Kszywienski (#025578)
                                                                   2   Amanda Z. Weaver (#034644)
                                                                       SNELL & WILMER L.L.P.
                                                                   3   One Arizona Center
                                                                       400 E. Van Buren, Suite 1900
                                                                   4   Phoenix, Arizona 85004-2202
                                                                       Telephone: 602.382.6000
                                                                   5   Facsimile: 602.382.6070
                                                                       E-Mail: bhenry@swlaw.com
                                                                   6           kkszywienski@swlaw.com
                                                                               aweaver@swlaw.com
                                                                   7   Attorneys for Defendant Treatment Assessment
                                                                       Screening Center, Inc.
                                                                   8
                                                                                             IN THE UNITED STATES DISTRICT COURT
                                                                   9
                                                                                                   FOR THE DISTRICT OF ARIZONA
                                                                  10   Deshawn Briggs, et al.,                     No. CV2018-02684-EJM
                                                                  11                       Plaintiffs,             DEFENDANT TASC’S RESPONSE TO
                                                                                                                   PLAINTIFF DESHAWN BRIGGS’ FIRST
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12            v.                                 SET OF INTERROGATORIES FOR
                                                                                                                   DEFENDANT TASC
Snell & Wilmer




                                                                  13
                       Phoenix , Arizona 85004-2 202




                                                                       Allister Adel, et al.,
                              LAW OFFICES




                                                                  14
                               602.382 .6000




                                                                                           Defendants.
                                    L.L.P.




                                                                  15
                                                                  16            Defendant Treatment Assessment Screening Center, Inc. (“TASC”) provides the
                                                                  17   following responses and objections to Plaintiff Deshawn Briggs’ First Set of Interrogatories
                                                                  18   for Defendant TASC.
                                                                  19                                      INTERROGATORIES
                                                                  20            1.      Please identify all client-facing documents that were operative at any time
                                                                  21   from August 23, 2016 to the present and that state, describe, or reference: any fee associated
                                                                  22   with MDPP; any procedure(s) for the payment of any MDPP-associated fee(s); any
                                                                  23   consequence(s) of non-payment or delayed payment of any fee(s) associated with MDPP;
                                                                  24   any process for the waiver or reduction of any fee associated with MDPP; and/or any other
                                                                  25   form of assistance and/or relief for a participant who has and/or alleges difficulty affording
                                                                  26   any MDPP-associated fee. Please include any and all client-facing documents for the ADPP
                                                                  27   to the extent those documents were operative for the MDPP. For the purposes of this
                                                                  28   interrogatory, “fees” includes both program fees and drug-and-alcohol testing fees. For

                                                                       4832-0284-8185
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 23 of 140



                                                                   1   document provides unique information. For example, “client-facing documents” setting
                                                                   2   forth the program fees would include, among other documents, all program violation notices
                                                                   3   that inform participants who have failed to make payments as agreed of the procedures to
                                                                   4   follow if they are experiencing a hardship. Using Plaintiffs’ calculations (ECF No. 144 at
                                                                   5   7), there were approximately 5,400 MDPP program participants during the time period of
                                                                   6   this Request whose files would all have to be searched if TASC is expected to identify every
                                                                   7   document setting forth the process for obtaining a fee waiver or reduction, and the time
                                                                   8   period each such document was in effect. That task would take weeks, if not longer.
                                                                   9            Based on the foregoing, TASC does not believe that the burden associated with
                                                                  10   providing information responsive to this Request beyond the information Plaintiffs already
                                                                  11   have reflecting the process for seeking a waiver or reduction of MDPP drug-and-alcohol
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   testing fees is relevant and proportional to the needs of this case.
Snell & Wilmer




                                                                  13
                       Phoenix , Arizona 85004-2 202




                                                                                10.     Client-Facing Documents Setting Forth Any Other Form of Assistance
                              LAW OFFICES




                                                                  14
                               602.382 .6000




                                                                                        and/or Relief for a Participant Who Has and/or Alleges Difficulty
                                    L.L.P.




                                                                  15                    Affording Any Drug-and-Alcohol Testing Fees for the MDPP

                                                                  16            TASC objects to this Request as vague and ambiguous because it is unclear what

                                                                  17   “assistance” or “relief” this Request could encompass. Because TASC does not understand

                                                                  18   the scope of this Request, TASC cannot identify additional objections it may have. TASC

                                                                  19   believes, however, that the objections it has asserted to the request for information relating

                                                                  20   to the process for obtaining fee reductions or waivers would be applicable to this Request.

                                                                  21   TASC reserves the right to raise such objections and any other objections that may be

                                                                  22   applicable once Plaintiffs clarify the scope of this Request.

                                                                  23
                                                                  24            2.      Please identify all written policy documents that were operative at any time

                                                                  25   from August 23, 2016 to the present and that state, describe, or reference: any fee associated

                                                                  26   with MDPP; any procedure(s) for the payment and/or collection of any MDPP-associated

                                                                  27   fee(s); any consequence(s) for non-payment or delayed payment of any fee(s) associated

                                                                  28   with MDPP; any process for the waiver or reduction of any fee associated with MDPP;

                                                                       4832-0284-8185
                                                                                                                   - 21 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 24 of 140



                                                                   1   and/or any other form of assistance and/or relief for a participant who has and/or alleges
                                                                   2   difficulty affording any MDPP-associated fee(s). Please include any and all written policy
                                                                   3   documents for the ADPP to the extent those policies also applied to the MDPP. For the
                                                                   4   purposes of this interrogatory, “fees” includes both program fees and drug-and-alcohol
                                                                   5   testing fees. For each such document, please include the following information:
                                                                   6            a.      The month, day, and year on which that document became operative; and the
                                                                   7   month, day, and year on which that document ceased to be operative and/or ceased to reflect
                                                                   8   the most up-to-date version of the policy or policies it addresses;
                                                                   9            b.      If you have produced the document, its document number(s); and
                                                                  10            c.      To the extent any document is also related to other diversion programs (for
                                                                  11   example, ADPP documents), please specify which part of the document includes the policy
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   that was or is operative for the MDPP.
Snell & Wilmer




                                                                  13            In your response, please include, to the extent responsive to this interrogatory, the
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14   documents at the following Bates numbers, which you have already produced:
                               602.382 .6000
                                    L.L.P.




                                                                  15   TASC000001-4,         TASC000005,      TASC000006-9,      TASC000023,      TASC000024-26,
                                                                  16   TASC000042-43, TASC000044-46, TASC000732, TASC000733-36, TASC000740-59,
                                                                  17   TASC001015-16, TASC001017-18, TASC001034, TASC001037-38, TASC001039-42,
                                                                  18   TASC001046.
                                                                  19   RESPONSE
                                                                  20            TASC interprets this Interrogatory to consist of ten discrete subparts, see Fed. R.
                                                                  21   Civ. P. 33(a)(1), given that Plaintiffs seek five separate categories of documents for both
                                                                  22   (1) “program fees” and (2) “drug-and-alcohol testing fees,” which are distinctly defined in
                                                                  23   the Instructions and Definitions. The five separate categories of “written policy documents”
                                                                  24   that Plaintiffs seek for each of the two foregoing categories of fees are: (1) “any fee
                                                                  25   associated with MDPP”; (2) “any procedure(s) for the payment of any MDPP-associated
                                                                  26   fee(s)”; (3) “any consequence(s) of non-payment or delayed payment of any fee(s)
                                                                  27   associated with MDPP”; (4) “any process for the waiver or reduction of any fee associated
                                                                  28   with MDPP”; (5) “and/or any other form of assistance and/or relief for a participant who

                                                                       4832-0284-8185
                                                                                                                   - 22 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 25 of 140



                                                                   1   has and/or alleges difficulty affording any MDPP-associated fee.”
                                                                   2            “An interrogatory’s subparts are to be counted as separate and discrete subparts ‘if
                                                                   3   they are not logically or factually subsumed within and necessarily related to the primary
                                                                   4   question.’” Carpenter v. Donegan, Civ. No. 1:11–CV–043 (NAM/RFT), 2012 WL 893472,
                                                                   5   at *2 (N.D.N.Y Mar. 15, 2012) (citation omitted); see also Safeco of America v. Rawstron,
                                                                   6   181 F.R.D. 441, 445 (C.D. Cal.1998) (“‘[D]iscrete or separate questions should be counted
                                                                   7   as separate interrogatories, notwithstanding that they are joined by a conjunctive word and
                                                                   8   may be related.’” (quoting Kendall v. GES Exposition Servs., Inc., 172 F.R.D. 684, 685 (D.
                                                                   9   Nev. 1997))). For example, a document setting forth “program fees” may but will not
                                                                  10   necessarily also set forth “drug-and-alcohol testing fees.”         Requests for documents
                                                                  11   addressing those distinct items, therefore, are discrete.
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12            TASC further objects to the definition of “written policy documents” applicable to
Snell & Wilmer




                                                                  13   all discrete subparts of this Interrogatory for two reasons. First, the claims Plaintiffs assert
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14   against TASC arise under 42 U.S.C. § 1983. To establish the alleged constitutional
                               602.382 .6000
                                    L.L.P.




                                                                  15   violations, Plaintiffs must prove that the actions they challenge were “caused by ‘a policy,
                                                                  16   practice, or custom of [TASC]’ … or [were] the result of an order by a policy-making
                                                                  17   officer.” Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012) (citations
                                                                  18   omitted). In responding to the 10 discrete subparts of this Interrogatory, TASC will use the
                                                                  19   term “written policy documents” as Plaintiffs have defined it, but, in doing so, TASC does
                                                                  20   not agree that Plaintiffs’ definition is the same as the term “policy” is used in Tsao, Monell
                                                                  21   v. Dep’t of Soc. Servs., 436 U.S. 658 (1978), or any other applicable law. Second, the
                                                                  22   definition is vague and overbroad to the extent it includes “any document” that “describes”
                                                                  23   or “reflects” the enumerated categories of information as such documents could be
                                                                  24   extremely voluminous and yet add no relevant information to the issues in dispute with
                                                                  25   respect to class certification. For example, a calendar entry reflecting a meeting to discuss
                                                                  26   amendments to the Memorandum of Understanding between TASC and MCAO, entered
                                                                  27   into on January 27, 2009, attached as Exhibit 3 to TASC’s Motion to Dismiss (ECF No. 29-
                                                                  28   1) (“MOU”), or an agenda of such a meeting could “reflect” terms of the amendment, as

                                                                       4832-0284-8185
                                                                                                                   - 23 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 26 of 140



                                                                   1   could TASC’s related communications with counsel, but such documents would not impact
                                                                   2   either the terms or adoption of such policies and, therefore, would not add any relevant
                                                                   3   information. Given the overbreadth and ambiguity of the use of “describes” and “reflects”
                                                                   4   in this context, TASC responds to the following Requests by interpreting “written policy
                                                                   5   document” to apply to the form documents stating or setting forth the information that
                                                                   6   Plaintiffs identify (subject to TASC’s further objections).
                                                                   7            Furthermore, for the purposes of this Interrogatory—and to the extent that the
                                                                   8   Instructions and Definitions reference both TASC and the MCAO Defendants, see Para. C,
                                                                   9   Instructions and Definitions—TASC understands this Interrogatory to seek information
                                                                  10   only within TASC’s possession, custody, or control.
                                                                  11            Based on the foregoing objections, TASC responds to each subpart as follows:
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12            1.      Written Policy Documents Setting Forth Program Fees for the MDPP
Snell & Wilmer




                                                                  13            TASC objects to the definition of “written policy document” as vague in this context.
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14   As TASC has previously stated, deferred prosecution programs are established and
                               602.382 .6000
                                    L.L.P.




                                                                  15   governed by statute. See A.R.S. §§ 11-361-364. Such programs “shall be administered by
                                                                  16   the county attorney of each participating county according to guidelines established by the
                                                                  17   Arizona prosecuting attorneys’ advisory council [‘APAAC’].” A.R.S. § 11-362. APAAC
                                                                  18   has established guidelines regarding fees, which read: “Program fees may be established
                                                                  19   pursuant to A.R.S. § 11-251.08 or similar authority. Fees shall be attributable to defray or
                                                                  20   cover the expense of the Program services for which the fee is assessed. A fee shall not
                                                                  21   exceed the actual cost of the Program product or service.” APAAC-00005-8. All program
                                                                  22   fees for the MDPP, therefore, are subject to this limitation. Moreover, the program fees for
                                                                  23   the ADPP (including the MDPP) are set forth in the MOU between MCAO and TASC and
                                                                  24   its amendments. See MCAO-00001-7, TASC000001-5, TASC001074-75. TASC agreed
                                                                  25   to the terms of the MOU and the amendments it executed, but TASC does not view the
                                                                  26   MOU and its amendments as “TASC” policies, nor did TASC have any authority to dictate
                                                                  27   the amount of the fees set forth therein.
                                                                  28

                                                                       4832-0284-8185
                                                                                                                   - 24 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 27 of 140



                                                                   1             TASC further objects to this Interrogatory as overbroad and disproportionate to the
                                                                   2   needs of the case for two reasons. First, it is unclear to TASC how the identification of all
                                                                   3   “written policy documents” setting forth program fees for the MDPP and the specific dates
                                                                   4   on which each such document was effective could be important (or even relevant) to
                                                                   5   resolving any issue for class certification. See Fed. R. Civ. P. 26(b)(1). As the Court’s
                                                                   6   ruling on Defendants’ motions to dismiss (ECF No. 89) stated, “Plaintiffs’ claim is not . . .
                                                                   7   that the indigent are automatically entitled to fee waivers, or that the initial fee
                                                                   8   determination must consider the individual’s financial status.” Ruling at 20. That is, the
                                                                   9   Court determined that Plaintiffs pled their wealth discrimination claim sufficiently to
                                                                  10   support that they were deprived of “the opportunity to complete the program in 90 days like
                                                                  11   other, wealthier participants and thereby be free of the conditions required for staying on
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   the program.” Id. at 22. As such, class certification of Plaintiffs’ claims will turn on
Snell & Wilmer




                                                                  13   whether putative class members suffered purported consequences as a result of failing to
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14   pay whatever fee is established (for that person) by the 90th day solely because he or she
                               602.382 .6000
                                    L.L.P.




                                                                  15   could not afford to pay.
                                                                  16             To the extent the amount of program fees charged to Plaintiffs is relevant to class
                                                                  17   certification, TASC has already provided that information to Plaintiffs. Specifically, TASC
                                                                  18   has produced the above-referenced MOU and its related amendments. TASC also has
                                                                  19   produced documents that persons with decision-making authority at TASC have created,
                                                                  20   approved, or ratified that set forth the program fees that are established in the MOU and its
                                                                  21   amendments, including TASC001034 and Plaintiffs’: (1) signed statements reflecting the
                                                                  22   program requirements, see, e.g., TASC000078, 292; (2) signed “Explanation of Fees,” see,
                                                                  23   e.g., TASC000075, 293, 624; (3) executed Client Contracts, see, e.g., TASC000073-74,
                                                                  24   627-28; and (3) ADPP forms, see, e.g., TASC000621-22. Notably, the program fees for
                                                                  25   the named Plaintiff from the beginning of the alleged class period (DeShawn Briggs) were
                                                                  26   the same as the program fees for the named Plaintiff most recently in the MDPP (Lucia
                                                                  27   Soria).      Compare TASC000082-83 with TASC000615-616.              Because the additional
                                                                  28   information Plaintiffs seek in this Request does not impact the class certification analysis,

                                                                       4832-0284-8185
                                                                                                                   - 25 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 28 of 140



                                                                   1   requiring TASC to compile such information would not result in any benefit to Plaintiffs. 3
                                                                   2            Second, this Request appears to ask TASC to identify every “written policy
                                                                   3   document” provided to each individual MDPP participant setting forth the participant’s
                                                                   4   program fees over a time span of almost four years. To the extent this Request is so
                                                                   5   intended, it seeks information that is already subject to Plaintiffs’ pending Motion to
                                                                   6   Compel TASC’s Production of MDPP Program Files (ECF No. 139), and the Court’s ruling
                                                                   7   on that Motion will bear on any overlapping information Plaintiffs seek in this Request. In
                                                                   8   addition to the objections TASC raised in connection with that briefing and the related
                                                                   9   Request for Production No. 6 regarding relevance, proportionality, overbreadth, attorney-
                                                                  10   client privilege, and privacy concerns (see ECF Nos. 139-1 at 2-3 & 143 at 8-17), the
                                                                  11   specific burden imposed on TASC in responding to this Request is that “written policy
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   document” is broadly defined to include every conceivable form of document that sets forth
Snell & Wilmer




                                                                  13   “guidance that concerns how TASC conducts its operations and/or how any TASC
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14   employee conducts her job-related duties and/or that could otherwise be reasonably
                               602.382 .6000
                                    L.L.P.




                                                                  15   construed as a written statement of official policy,” regardless of whether any such
                                                                  16   document provides unique information. For example, “written policy documents” setting
                                                                  17   forth the program fees would include, among many other documents, both the “Client
                                                                  18   Contract” and the “Explanation of Fees.” Using Plaintiffs’ calculations (ECF No. 144 at
                                                                  19   7), there were approximately 5,400 MDPP program participants during the time period of
                                                                  20   this Request; those participants received identical or substantially identical “Client
                                                                  21   Contract” and “Explanation of Fees” documents. Identifying each “Client Contract”
                                                                  22   executed by each participant and the date the client contract was in effect would require
                                                                  23   TASC to compile and review each participant’s file, identify the applicable documents, and
                                                                  24   then identify the specific dates the documents were effective (e.g., the date the participant
                                                                  25   executed the Client Contract until the date the participant completed the MDPP). That task
                                                                  26   would take weeks, if not longer.
                                                                  27
                                                                       3
                                                                         In this set of Requests, Plaintiffs specifically requested information regarding the
                                                                  28   document TASC produced with the Bates numbers TASC001037-38. As set forth at the
                                                                       top of each of those pages, the referenced fees were proposals.
                                                                       4832-0284-8185
                                                                                                                 - 26 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 29 of 140



                                                                   1            Based on the foregoing, TASC does not believe that the burden associated with
                                                                   2   providing information responsive to this Request beyond the information Plaintiffs already
                                                                   3   have reflecting the MDPP program fees that were applicable during the relevant time period
                                                                   4   and to each of the named Plaintiffs (and the former Plaintiffs) is relevant and proportional
                                                                   5   to the needs of this case.
                                                                   6
                                                                   7            2.      Written Policy Documents Setting Forth Any Procedure(s) for the
                                                                   8                    Payment of Any MDPP Program Fee

                                                                   9            TASC objects to this Request as vague and ambiguous because it is unclear what

                                                                  10   Plaintiffs mean by a procedure for paying MDPP program fees. Are Plaintiffs referring to

                                                                  11   the manner of payment? Are Plaintiffs referring to the dates on which such payments are
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   due? Because this Request is unclear, TASC does not know how to respond.
                                                                                TASC further objects to this Request as overbroad and disproportionate to the needs
Snell & Wilmer




                                                                  13
                       Phoenix , Arizona 85004-2 202




                                                                       of the case for two reasons. First, it is unclear to TASC how the identification of all written
                              LAW OFFICES




                                                                  14
                               602.382 .6000
                                    L.L.P.




                                                                  15   policy documents setting forth procedures for paying program fees for the MDPP, and the

                                                                  16   specific dates on which each such document was effective could be important (or even

                                                                  17   relevant) to resolving any issue for class certification. See Fed. R. Civ. P. 26(b)(1). As the

                                                                  18   Court’s ruling on Defendants’ motions to dismiss (ECF No. 89) stated, “Plaintiffs’ claim is

                                                                  19   not . . . that the indigent are automatically entitled to fee waivers, or that the initial fee

                                                                  20   determination must consider the individual’s financial status.” Ruling at 20. That is, the

                                                                  21   Court determined that Plaintiffs pled their wealth discrimination claim sufficiently to

                                                                  22   support that they were deprived of “the opportunity to complete the program in 90 days like

                                                                  23   other, wealthier participants and thereby be free of the conditions required for staying on

                                                                  24   the program.” Id. at 22. As such, class certification of Plaintiffs’ claims will turn on

                                                                  25   whether putative class members suffered purported consequences as a result of failing to

                                                                  26   pay whatever fee is established (for that person) by the 90th day solely because he or she

                                                                  27   could not afford to pay.

                                                                  28

                                                                       4832-0284-8185
                                                                                                                  - 27 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 30 of 140



                                                                   1            Because the scope of this Request is unclear, TASC is unsure of the extent to which
                                                                   2   information it has already produced is responsive to this Request. TASC notes, however,
                                                                   3   that it has previously produced the MOU and its amendments, which set forth certain terms
                                                                   4   regarding fee payments, as well as the MDPP program files of the named Plaintiffs (and
                                                                   5   former Plaintiffs), which set forth the terms of their participation in the MDPP and
                                                                   6   presumably include whatever procedures Plaintiffs refer to in this Request.
                                                                   7            Second, this Request appears to ask TASC to identify every “written policy
                                                                   8   document” provided to each individual MDPP participant setting forth the procedures for
                                                                   9   paying MDPP program fees. Because this Request is unclear, TASC cannot assess any
                                                                  10   burden associated with providing a comprehensive substantive response. TASC reserves
                                                                  11   the right to do so, however, if Plaintiffs clarify this Request.
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12            Based on the foregoing, TASC does not believe that the burden associated with
Snell & Wilmer




                                                                  13   providing information responsive to this Request beyond the information Plaintiffs already
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14   have reflecting the terms of the MDPP to which each of the named Plaintiffs (and the former
                               602.382 .6000
                                    L.L.P.




                                                                  15   Plaintiffs) agreed is relevant and proportional to the needs of this case.
                                                                  16
                                                                  17            3.      Written Policy Documents Setting Forth Any Consequence(s) of Non-
                                                                  18                    Payment or Delayed Payment of Any Program Fees for the MDPP

                                                                  19            TASC objects to the definition of “written policy document” as vague in this context.

                                                                  20   As TASC has previously stated, deferred prosecution programs are established and

                                                                  21   governed by statute. See A.R.S. §§ 11-361-364. Such programs “shall be administered by

                                                                  22   the county attorney of each participating county according to guidelines established by the

                                                                  23   Arizona prosecuting attorneys’ advisory council [‘APAAC’].” A.R.S. § 11-362. APAAC

                                                                  24   has established guidelines regarding termination procedures and consequences of

                                                                  25   noncompliance with program procedures. See APAAC-00005-8. The Arizona Rules of

                                                                  26   Criminal Procedure also contain rules governing the procedures for deferred prosecution

                                                                  27   programs offered to defendants after the filing of a complaint, indictment, or information.

                                                                  28   See Ariz. R. Crim. P. 38.1-3. The MOU between MCAO and TASC and its amendments

                                                                       4832-0284-8185
                                                                                                                   - 28 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 31 of 140



                                                                   1   further address consequences for noncompliance with the ADPP’s terms, including the
                                                                   2   payment of program fees. See MCAO-00001-7, TASC000001-5, TASC001074-75. TASC
                                                                   3   agreed to the terms of the MOU and its amendments, and has approved documents setting
                                                                   4   forth consequences for noncompliance that are reflected in the foregoing agreements, rules,
                                                                   5   and guidelines, but to the extent TASC documents merely acknowledge or convey terms
                                                                   6   mandated by others, such terms cannot reasonably be construed as “TASC” policies.
                                                                   7            TASC further objects to this Interrogatory as overbroad and disproportionate to the
                                                                   8   needs of the case because it appears to ask TASC to identify every “written policy
                                                                   9   document” provided to each individual MDPP participant setting forth any consequences
                                                                  10   of non-payment or delayed payment of the participant’s program fees over a time span of
                                                                  11   almost four years. To the extent this Request is so intended, it seeks information that is
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   already subject to Plaintiffs’ pending Motion to Compel TASC’s Production of MDPP
Snell & Wilmer




                                                                  13   Program Files (ECF No. 139), and the Court’s ruling on that Motion will bear on any
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14   overlapping information Plaintiffs seek in this Request. In addition to the objections TASC
                               602.382 .6000
                                    L.L.P.




                                                                  15   raised in connection with that briefing and the related Request for Production No. 6
                                                                  16   regarding relevance, proportionality, overbreadth, attorney-client privilege, and privacy
                                                                  17   concerns (see ECF Nos. 139-1 at 2-3 & 143 at 8-17), the specific burden imposed on TASC
                                                                  18   in responding to this Request is that “written policy document” is broadly defined to include
                                                                  19   every conceivable form of document that sets forth “guidance that concerns how TASC
                                                                  20   conducts its operations and/or how any TASC employee conducts her job-related duties
                                                                  21   and/or that could otherwise be reasonably construed as a written statement of official
                                                                  22   policy,” regardless of whether any such document provides unique information. For
                                                                  23   example, “written policy documents” setting forth the consequences for non-payment or
                                                                  24   delayed payment of any program fees would include, among many other documents, both
                                                                  25   the “Client Contract” and the “Explanation of Fees.” Using Plaintiffs’ calculations (ECF
                                                                  26   No. 144 at 7), there were approximately 5,400 MDPP program participants during the time
                                                                  27   period of this Request; those participants received identical or substantially identical “Client
                                                                  28   Contract” and “Explanation of Fees” documents. Identifying each “Client Contract”

                                                                       4832-0284-8185
                                                                                                                   - 29 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 32 of 140



                                                                   1   executed by each participant and the date the client contract was in effect would require
                                                                   2   TASC to compile and review each participant’s file, identify the applicable documents, and
                                                                   3   then identify the specific dates the documents were effective (e.g., the date the participant
                                                                   4   signed the Client Contract until the date the participant completed the MDPP). That task
                                                                   5   would take weeks, if not longer.
                                                                   6            Based on the foregoing, TASC does not believe that the burden associated with
                                                                   7   providing all information responsive to this Request is relevant and proportional to the
                                                                   8   needs of this case.
                                                                   9            Subject to the foregoing objections, TASC responds that it has previously produced
                                                                  10   “written policy documents” responsive to this Request, as set forth below. Each such
                                                                  11   document reflects the date it was sent or executed by the corresponding Plaintiff, and the
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   consequences for delayed or non-payment of fees would have concluded upon each
Snell & Wilmer




                                                                  13   Plaintiff’s successful completion of the MDPP. Pursuant to Fed. R. Civ. P. 33(d), therefore,
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14   TASC refers to the related records from which Plaintiffs can ascertain the answer to the
                               602.382 .6000
                                    L.L.P.




                                                                  15   portion of this Request seeking the dates on which the documents were in effect.
                                                                  16            TASC000073-74: Briggs’ Client Contract
                                                                  17            TASC000075: Briggs’ Explanation of Fees
                                                                  18            TASC000077: Briggs’ Arizona Drug Enforcement Account Agreement
                                                                  19            TASC000078: Briggs’ Program Requirements
                                                                  20            TASC000286-287: Program Violation Notices to Pascale (these notices were for
                                                                  21   program violations other than delayed payments or non-payment of fees, but they reference
                                                                  22   the “[f]ailure to make payments as agreed” as a possible program violation)
                                                                  23            TASC000290-91: Pascale’s Client Contract
                                                                  24            TASC000293: Pascale’s Explanation of Fees
                                                                  25            TASC000295: Pascale’s Arizona Drug Enforcement Account Agreement
                                                                  26            TASC000616: Letter referring Soria to attend a class based on a program violation
                                                                  27            TASC000624: Soria’s Explanation of Fees
                                                                  28            TASC000626: Soria’s Arizona Drug Enforcement Account Agreement

                                                                       4832-0284-8185
                                                                                                                  - 30 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 33 of 140



                                                                   1            TASC000627-28: Soria’s Client Contract
                                                                   2            TASC also produced similar documents for the former Plaintiffs—Taja Collier and
                                                                   3   McKenna Stephens—plus additional documents specific to their repeated violations, such
                                                                   4   as the Last Chance Contract for McKenna Stephens, executed on August 26, 2019. See
                                                                   5   TASC000785. Stephens and Collier had signed release forms authorizing the disclosure of
                                                                   6   such information to the Civil Rights Corps, but they reserved the right to withdraw such
                                                                   7   consent at any time and TASC does not know whether either or both Plaintiffs withdrew
                                                                   8   their consent in connection with their withdrawal from this case. Even if Stephens and
                                                                   9   Collier did not withdraw their consent, TASC understands that the consent forms they
                                                                  10   signed will expire in July and October of 2020, respectively, which is prior to the deadline
                                                                  11   for Plaintiffs to move for class certification.      Thus, it is unclear whether any such
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   information can be used in this litigation. To the extent such information can be used,
Snell & Wilmer




                                                                  13   Plaintiffs have the same (or at least substantially the same) ability to identify the applicable
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14   documents from those files that TASC does.
                               602.382 .6000
                                    L.L.P.




                                                                  15
                                                                  16            4.      Written Policy Documents Setting Forth Any Process for the Waiver or
                                                                  17                    Reduction of Any Program Fees for the MDPP

                                                                  18            TASC objects to the definition of “written policy document” as vague in this context.

                                                                  19   The MOU between MCAO and TASC and its amendments set forth processes and terms

                                                                  20   for the waiver or reduction of program fees.         See MCAO-00001-7, TASC000001-5,

                                                                  21   TASC001074-75. TASC agreed to the terms of the MOU and the amendments it executed,

                                                                  22   and may has approved documents that set forth processes for the waiver or reduction of

                                                                  23   program fees that are reflected in any one of the foregoing agreements, rules, and guidelines,

                                                                  24   but to the extent TASC documents merely acknowledge or convey terms mandated by

                                                                  25   others, such terms cannot reasonably be construed as “TASC” policies.

                                                                  26            TASC also objects to this Interrogatory as overbroad and disproportionate to the

                                                                  27   needs of the case for two reasons. First, it is unclear to TASC how the identification of all

                                                                  28   written policy documents setting forth any process for the waiver or reduction of program

                                                                       4832-0284-8185
                                                                                                                   - 31 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 34 of 140



                                                                   1   fees for the MDPP and the specific dates on which each such document was effective could
                                                                   2   be important (or even relevant) to resolving any issue for class certification. See Fed. R.
                                                                   3   Civ. P. 26(b)(1). As the Court’s ruling on Defendants’ motions to dismiss (ECF No. 89)
                                                                   4   stated, “Plaintiffs’ claim is not . . . that the indigent are automatically entitled to fee waivers,
                                                                   5   or that the initial fee determination must consider the individual’s financial status.” Ruling
                                                                   6   at 20. That is, the Court determined that Plaintiffs pled their wealth discrimination claim
                                                                   7   sufficiently to support that they were deprived of “the opportunity to complete the program
                                                                   8   in 90 days like other, wealthier participants and thereby be free of the conditions required
                                                                   9   for staying on the program.” Id. at 22. As such, class certification of Plaintiffs’ claims will
                                                                  10   turn on whether putative class members suffered purported consequences as a result of
                                                                  11   failing to pay whatever fee is established (for that person) by the 90th day solely because
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   he or she could not afford to pay.
Snell & Wilmer




                                                                  13            To the extent the process for obtaining a waiver or reduction of any program fees is
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14   relevant to class certification, TASC has already provided documents setting forth such
                               602.382 .6000
                                    L.L.P.




                                                                  15   information to Plaintiffs. Specifically, TASC has produced the following documents setting
                                                                  16   forth the process for obtaining a waiver or reduction of the MDPP program fees, including:
                                                                  17            The Memorandum of Understanding between TASC and MCAO, entered into on
                                                                  18   January 27, 2009, attached as Exhibit 3 to TASC’s Motion to Dismiss (ECF No. 29-1)
                                                                  19            TASC000001-4: The Amendment to the MOU, executed June 5, 2019
                                                                  20            TASC000005: The Second Amendment to the MOU, executed June 10, 2019
                                                                  21            TASC00006-20, 737-39, 1043-45, 1047-53: These documents became effective as
                                                                  22   of June 5, 2019 and remain effective today, except with respect to the MCAO Case Fee and
                                                                  23   the MCSO Fee, which MCAO eliminated effective January 1, 2020.
                                                                  24            TASC000023-33, 706-07: These documents were effective as of the start of the time
                                                                  25   period relevant to Plaintiffs’ claims—August 23, 2016.
                                                                  26            TASC000042-54: These documents were effective as of the start of the time period
                                                                  27   relevant to Plaintiffs’ claims—August 23, 2016.
                                                                  28            TASC000708: As stated on the notice, this notice was applicable to clients newly

                                                                       4832-0284-8185
                                                                                                                    - 32 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 35 of 140



                                                                   1   enrolled in the ADPP as of July 15, 2019. This notice remains effective today.
                                                                   2            TASC000709: This notice has been posted at TASC from July 2019 to today.
                                                                   3            TASC000725-28: These documents were effective from October 2018 until
                                                                   4   replaced by the applications referenced above that became effective on June 5, 2019.
                                                                   5            TASC001061-62: These documents became effective on June 5, 2019.
                                                                   6            TASC001074: The December 19, 2019 letter from Allister Adel to TASC reflecting
                                                                   7   the elimination of the MCAO Case Fee, effective January 1, 2020
                                                                   8            TASC001075: The January 3, 2020 letter from Allister Adel to TASC reflecting the
                                                                   9   elimination of the MCSO Jail Fee, effective January 1, 2020
                                                                  10
                                                                  11            Second, this Request appears to ask TASC to identify every “written policy
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   document” provided to each individual MDPP participant setting forth the process for
Snell & Wilmer




                                                                  13   obtaining a waiver or reduction of any program fees over a time span of almost four years.
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14   To the extent this Request is so intended, it seeks information that is already subject to
                               602.382 .6000
                                    L.L.P.




                                                                  15   Plaintiffs’ pending Motion to Compel TASC’s Production of MDPP Program Files (ECF
                                                                  16   No. 139), and the Court’s ruling on that Motion will bear on any overlapping information
                                                                  17   Plaintiffs seek in this Request. In addition to the objections TASC raised in connection
                                                                  18   with that briefing and the related Request for Production No. 6 regarding relevance,
                                                                  19   proportionality, overbreadth, attorney-client privilege, and privacy concerns (see ECF Nos.
                                                                  20   139-1 at 2-3 & 143 at 8-17), the specific burden imposed on TASC in responding to this
                                                                  21   Request is that “written policy document” is broadly defined to include every conceivable
                                                                  22   form of document that sets forth “guidance that concerns how TASC conducts its operations
                                                                  23   and/or how any TASC employee conducts her job-related duties and/or that could otherwise
                                                                  24   be reasonably construed as a written statement of official policy,” regardless of whether any
                                                                  25   such document provides unique information. For example, “written policy documents”
                                                                  26   setting forth any process for the waiver or reduction of program fees would include, among
                                                                  27   many other documents, applications individual participants have submitted seeking a fee
                                                                  28   waiver or reduction.     Using Plaintiffs’ calculations (ECF No. 144 at 7), there were

                                                                       4832-0284-8185
                                                                                                                 - 33 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 36 of 140



                                                                   1   approximately 5,400 MDPP program participants during the time period of this Request
                                                                   2   whose files would all have to be searched if TASC is expected to identify every document
                                                                   3   setting forth the process for obtaining a fee waiver or reduction, and the time period each
                                                                   4   such document was in effect. That task would take weeks, if not longer.
                                                                   5            Based on the foregoing, TASC does not believe that the burden associated with
                                                                   6   providing information responsive to this Request beyond the information Plaintiffs already
                                                                   7   have reflecting the process for seeking a waiver or reduction of MDPP program fees is
                                                                   8   relevant and proportional to the needs of this case.
                                                                   9
                                                                  10            5.      Written Policy Documents Setting Forth Any Other Form of Assistance
                                                                                        and/or Relief for a Participant Who Has and/or Alleges Difficulty
                                                                  11                    Affording Any Program Fees for the MDPP
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12            TASC objects to this Request as vague and ambiguous because it is unclear what
Snell & Wilmer




                                                                  13   “assistance” or “relief” this Request could encompass. For example, the “TASC Client
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14   Rights” document sets forth certain rights available to participants in the MDPP, including
                               602.382 .6000
                                    L.L.P.




                                                                  15   the right to submit grievances. See, e.g., TASC000567-69. And TASC has a Grievance
                                                                  16   Policy relating to behavioral health services. See, e.g., TASC000570-71. It is unclear to
                                                                  17   TASC, however, whether such documents are responsive to this Request. Because TASC
                                                                  18   does not understand the scope of this Request, TASC cannot identify additional objections
                                                                  19   it may have. TASC believes, however, that the objections it has asserted to the request for
                                                                  20   information relating to the process for obtaining fee reductions or waivers would be
                                                                  21   applicable to this Request. TASC reserves the right to raise such objections and any other
                                                                  22   objections that may be applicable once Plaintiffs clarify the scope of this Request.
                                                                  23
                                                                  24            6.      Written Policy Documents Setting Forth Drug-and-Alcohol Testing Fees
                                                                  25                    for the MDPP

                                                                  26            TASC objects to this Interrogatory as overbroad and disproportionate to the needs of

                                                                  27   the case for two reasons. First, it is unclear to TASC how the identification of all written

                                                                  28   policy documents setting forth drug-and-alcohol testing fees for the MDPP and the specific

                                                                       4832-0284-8185
                                                                                                                  - 34 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 37 of 140



                                                                   1   dates on which each such document was effective could be important (or even relevant) to
                                                                   2   resolving any issue for class certification. See Fed. R. Civ. P. 26(b)(1). As the Court’s
                                                                   3   ruling on Defendants’ motions to dismiss (ECF No. 89) stated, “Plaintiffs’ claim is not . . .
                                                                   4   that the indigent are automatically entitled to fee waivers, or that the initial fee
                                                                   5   determination must consider the individual’s financial status.” Ruling at 20. That is, the
                                                                   6   Court determined that Plaintiffs pled their wealth discrimination claim sufficiently to
                                                                   7   support that they were deprived of “the opportunity to complete the program in 90 days like
                                                                   8   other, wealthier participants and thereby be free of the conditions required for staying on
                                                                   9   the program.” Id. at 22. As such, class certification of Plaintiffs’ claims will turn on
                                                                  10   whether putative class members suffered purported consequences as a result of failing to
                                                                  11   pay whatever fee is established (for that person) by the 90th day solely because he or she
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   could not afford to pay.
Snell & Wilmer




                                                                  13            To the extent the amount of drug-and-alcohol testing fees charged to Plaintiffs is
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14   relevant to class certification, TASC has already provided that information to Plaintiffs.
                               602.382 .6000
                                    L.L.P.




                                                                  15   Specifically, TASC has produced documents that persons with decision-making authority
                                                                  16   at TASC have created, approved, or ratified setting forth the drug-and-alcohol testing fees,
                                                                  17   including Plaintiffs’: (1) signed statements reflecting the program requirements, see, e.g.,
                                                                  18   TASC000078, 292; (2) signed “Explanation of Fees,” see, e.g., TASC000075, 293, 624;
                                                                  19   and (3) executed Client Contracts, see, e.g., TASC000073-74, 627-28.            Because the
                                                                  20   additional information Plaintiffs seek in this Request does not impact the class certification
                                                                  21   analysis, requiring TASC to compile it would not result in any benefit to Plaintiffs.
                                                                  22            Second, this Request appears to ask TASC to identify every “written policy
                                                                  23   document” provided to each individual MDPP participant setting forth the participant’s
                                                                  24   drug-and-alcohol testing fees over a time span of almost four years. To the extent this
                                                                  25   Request is so intended, it seeks information that is already subject to Plaintiffs’ pending
                                                                  26   Motion to Compel TASC’s Production of MDPP Program Files (ECF No. 139), and the
                                                                  27   Court’s ruling on that Motion will bear on any overlapping information Plaintiffs seek in
                                                                  28   this Request. In addition to the objections TASC raised in connection with that briefing

                                                                       4832-0284-8185
                                                                                                                  - 35 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 38 of 140



                                                                   1   and the related Request for Production No. 6 regarding relevance, proportionality,
                                                                   2   overbreadth, attorney-client privilege, and privacy concerns (see ECF Nos. 139-1 at 2-3 &
                                                                   3   143 at 8-17), the specific burden imposed on TASC in responding to this Request is that
                                                                   4   “written policy document” is broadly defined to include every conceivable form of
                                                                   5   document that sets forth “guidance that concerns how TASC conducts its operations and/or
                                                                   6   how any TASC employee conducts her job-related duties and/or that could otherwise be
                                                                   7   reasonably construed as a written statement of official policy,” regardless of whether any
                                                                   8   such document provides unique information. For example, “written policy documents”
                                                                   9   setting forth the drug-and-alcohol testing fees would include, among many other
                                                                  10   documents, both the “Client Contract” and the “Explanation of Fees.” Using Plaintiffs’
                                                                  11   calculations (ECF No. 144 at 7), there were approximately 5,400 MDPP program
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   participants during the time period of this Request; those participants received identical or
Snell & Wilmer




                                                                  13   substantially identical “Client Contract” and “Explanation of Fees” documents. Identifying
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14   each “Client Contract” executed by each participant and the date the client contract was in
                               602.382 .6000
                                    L.L.P.




                                                                  15   effect would require TASC to compile and review each participant’s file, identify the
                                                                  16   applicable documents, and then identify the specific dates the documents were effective
                                                                  17   (e.g., the date the participant signed the Client Contract until the date the participant
                                                                  18   completed the MDPP). That task would take weeks, if not longer.
                                                                  19            Based on the foregoing, TASC does not believe that the burden associated with
                                                                  20   providing information responsive to this Request beyond the information Plaintiffs already
                                                                  21   have reflecting the MDPP program fees that were applicable to each of the named Plaintiffs
                                                                  22   (and the former Plaintiffs) is relevant and proportional to the needs of this case.
                                                                  23
                                                                  24            7.      Written Policy Documents Setting Forth Any Procedure(s) for the
                                                                  25                    Payment of Any MDPP Drug-and-Alcohol Testing Fee

                                                                  26            TASC objects to this Request as vague and ambiguous because it is unclear what

                                                                  27   Plaintiffs mean by a procedure for paying drug-and-alcohol testing fees. Are Plaintiffs

                                                                  28   referring to the manner of payment? Are Plaintiffs referring to the time period in which

                                                                       4832-0284-8185
                                                                                                                  - 36 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 39 of 140



                                                                   1   such payments are made? Because this Request is unclear, TASC does not know how to
                                                                   2   respond.
                                                                   3            TASC further objects to this Request as overbroad and disproportionate to the needs
                                                                   4   of the case for two reasons. First, it is unclear to TASC how the identification of all written
                                                                   5   policy documents setting forth procedures for paying drug-and-alcohol testing fees for the
                                                                   6   MDPP, and the specific dates on which each such document was effective could be
                                                                   7   important (or even relevant) to resolving any issue for class certification. See Fed. R. Civ.
                                                                   8   P. 26(b)(1). As the Court’s ruling on Defendants’ motions to dismiss (ECF No. 89) stated,
                                                                   9   “Plaintiffs’ claim is not . . . that the indigent are automatically entitled to fee waivers, or
                                                                  10   that the initial fee determination must consider the individual’s financial status.” Ruling at
                                                                  11   20. That is, the Court determined that Plaintiffs pled their wealth discrimination claim
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   sufficiently to support that they were deprived of “the opportunity to complete the program
Snell & Wilmer




                                                                  13   in 90 days like other, wealthier participants and thereby be free of the conditions required
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14   for staying on the program.” Id. at 22. As such, class certification of Plaintiffs’ claims will
                               602.382 .6000
                                    L.L.P.




                                                                  15   turn on whether putative class members suffered purported consequences as a result of
                                                                  16   failing to pay whatever fee is established (for that person) by the 90th day solely because
                                                                  17   he or she could not afford to pay.
                                                                  18            Because the scope of this Request is unclear, TASC is unsure of the extent to which
                                                                  19   information it has already produced is responsive to this Request. TASC notes, however,
                                                                  20   that it has previously produced the MDPP program files of the named Plaintiffs (and former
                                                                  21   Plaintiffs), which set forth the terms of their participation in the MDPP and presumably
                                                                  22   include whatever procedures Plaintiffs refer to in this Request.
                                                                  23            Second, this Request appears to ask TASC to identify every “written policy
                                                                  24   document” provided to each individual MDPP participant setting forth the procedures for
                                                                  25   paying drug-and-alcohol testing fees. Because this Request is unclear, TASC cannot assess
                                                                  26   any burden associated with providing a comprehensive substantive response. TASC
                                                                  27   reserves the right to do so, however, if Plaintiffs clarify this Request.
                                                                  28

                                                                       4832-0284-8185
                                                                                                                   - 37 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 40 of 140



                                                                   1            Based on the foregoing, TASC does not believe that the burden associated with
                                                                   2   providing information responsive to this Request beyond the information Plaintiffs already
                                                                   3   have reflecting the terms of the MDPP to which each of the named Plaintiffs (and the former
                                                                   4   Plaintiffs) agreed is relevant and proportional to the needs of this case.
                                                                   5
                                                                   6            8.      Written Policy Documents Setting Forth Any Consequence(s) of Non-
                                                                                        Payment or Delayed Payment of Any Drug-and-Alcohol Testing Fees for
                                                                   7                    the MDPP
                                                                   8            TASC objects to the definition of “written policy document” as vague in this context.
                                                                   9   As TASC has previously stated, deferred prosecution programs are established and
                                                                  10   governed by statute. See A.R.S. §§ 11-361-364. Such programs “shall be administered by
                                                                  11   the county attorney of each participating county according to guidelines established by the
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   Arizona prosecuting attorneys’ advisory council [‘APAAC’].” A.R.S. § 11-362. APAAC
Snell & Wilmer




                                                                  13   has established guidelines regarding termination procedures and consequences of
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14   noncompliance with program procedures. See APAAC-00005-8. The Arizona Rules of
                               602.382 .6000
                                    L.L.P.




                                                                  15   Criminal Procedure also contain rules governing the procedures for deferred prosecution
                                                                  16   programs offered to defendants after the filing of a complaint, indictment, or information.
                                                                  17   See Ariz. R. Crim. P. 38.1-3. The MOU between MCAO and TASC and its amendments
                                                                  18   further address consequences for noncompliance with the ADPP’s terms, including the
                                                                  19   payment of program fees. See MCAO-00001-7, TASC000001-5, TASC001074-75. TASC
                                                                  20   agreed to the terms of the MOU and its amendments, and has approved documents setting
                                                                  21   forth consequences for noncompliance that are reflected in the foregoing agreements, rules,
                                                                  22   and guidelines, but to the extent TASC documents merely acknowledge or convey terms
                                                                  23   mandated by others, such terms cannot reasonably be construed as “TASC” policies.
                                                                  24            TASC further objects to this Interrogatory as overbroad and disproportionate to the
                                                                  25   needs of the case for two reasons. First, this Request appears to ask TASC to identify every
                                                                  26   “written policy document” provided to each individual MDPP participant setting forth any
                                                                  27   consequences of non-payment or delayed payment of the participant’s drug-and-alcohol
                                                                  28   testing fees over a time span of almost four years. To the extent this Request is so intended,

                                                                       4832-0284-8185
                                                                                                                   - 38 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 41 of 140



                                                                   1   it seeks information that is already subject to Plaintiffs’ pending Motion to Compel TASC’s
                                                                   2   Production of MDPP Program Files (ECF No. 139), and the Court’s ruling on that Motion
                                                                   3   will bear on any overlapping information Plaintiffs seek in this Request. In addition to the
                                                                   4   objections TASC raised in connection with that briefing and the related Request for
                                                                   5   Production No. 6 regarding relevance, proportionality, overbreadth, attorney-client
                                                                   6   privilege, and privacy concerns (see ECF Nos. 139-1 at 2-3 & 143 at 8-17), the specific
                                                                   7   burden imposed on TASC in responding to this Request is that “written policy document”
                                                                   8   is broadly defined to include every conceivable form of document that sets forth “guidance
                                                                   9   that concerns how TASC conducts its operations and/or how any TASC employee conducts
                                                                  10   her job-related duties and/or that could otherwise be reasonably construed as a written
                                                                  11   statement of official policy,” regardless of whether any such document provides unique
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   information. For example, “written policy documents” setting forth consequences of non-
Snell & Wilmer




                                                                  13   payment or delayed payment of the drug-and-alcohol testing fees would include, among
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14   many other documents, both the “Client Contract” and the “Explanation of Fees.” Using
                               602.382 .6000
                                    L.L.P.




                                                                  15   Plaintiffs’ calculations (ECF No. 144 at 7), there were approximately 5,400 MDPP program
                                                                  16   participants during the time period of this Request; those participants received identical or
                                                                  17   substantially identical “Client Contract” and “Explanation of Fees” documents. Identifying
                                                                  18   each “Client Contract” executed by each participant and the date the client contract was in
                                                                  19   effect would require TASC to compile and review each participant’s file, identify the
                                                                  20   applicable documents, and then identify the specific dates the documents were effective
                                                                  21   (e.g., the date the participant signed the Client Contract until the date the participant
                                                                  22   completed the MDPP). That task would take weeks, if not longer.
                                                                  23            Based on the foregoing, TASC does not believe that the burden associated with
                                                                  24   providing all information responsive to this Request is relevant and proportional to the
                                                                  25   needs of this case.
                                                                  26            Subject to the foregoing objections, TASC responds that it has previously produced
                                                                  27   documents responsive to this Request, including the MOU between TASC and MCAO,
                                                                  28   attached as Exhibit 3 to TASC’s Motion to Dismiss (ECF No. 29-1), and the Amendment

                                                                       4832-0284-8185
                                                                                                                  - 39 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 42 of 140



                                                                   1   to the MOU, executed June 5, 2019 (TASC00001-4). TASC also has produced documents
                                                                   2   responsive to this Request in connection with the production of Plaintiffs’ MDPP program
                                                                   3   files, as set forth below. Each such document reflects the date it was sent or executed by
                                                                   4   the corresponding Plaintiff, and the consequences for delayed or non-payment of fees would
                                                                   5   have concluded upon each Plaintiff’s successful completion of the MDPP. Pursuant to Fed.
                                                                   6   R. Civ. P. 33(d), therefore, TASC refers to the related records from which Plaintiffs can
                                                                   7   ascertain the answer to the portion of this Request seeking the dates on which the documents
                                                                   8   were in effect.
                                                                   9            TASC00073-74: Briggs’ Client Contract
                                                                  10            TASC000075: Briggs’ Explanation of Fees
                                                                  11            TASC000078: Briggs’ Program Requirements
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12            TASC000286-287: Program Violation Notices to Pascale (these notices were for
Snell & Wilmer




                                                                  13   program violations other than delayed payments or non-payment of fees, but they reference
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14   the “[f]ailure to make payments as agreed” as a possible violation)
                               602.382 .6000
                                    L.L.P.




                                                                  15            TASC000290-91: Pascale’s Client Contract
                                                                  16            TASC000293: Pascale’s Explanation of Fees
                                                                  17            TASC000616: Letter referring Soria to attend a class based on a program violation
                                                                  18            TASC000624: Soria’s Explanation of Fees
                                                                  19            TASC000627-28: Soria’s Client Contract
                                                                  20            TASC also produced similar documents for the former Plaintiffs—Taja Collier and
                                                                  21   McKenna Stephens—plus additional documents specific to their repeated violations.
                                                                  22   Stephens and Collier had signed release forms authorizing the disclosure of such
                                                                  23   information to the Civil Rights Corps, but they reserved the right to withdraw such consent
                                                                  24   at any time and TASC does not know whether either or both Plaintiffs withdrew their
                                                                  25   consent in connection with their withdrawal from this case. Even if Stephens and Collier
                                                                  26   did not withdraw their consent, TASC understands that the consent forms they signed will
                                                                  27   expire in July and October of 2020, respectively, which is prior to the deadline for Plaintiffs
                                                                  28   to move for class certification. Thus, it is unclear whether any such information can be used

                                                                       4832-0284-8185
                                                                                                                  - 40 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 43 of 140



                                                                   1   in this litigation. To the extent such information can be used, Plaintiffs have the same (or
                                                                   2   at least substantially the same) ability to identify the applicable documents from those files
                                                                   3   that TASC does.
                                                                   4
                                                                   5            9.      Written Policy Documents Setting Forth Any Process for the Waiver or
                                                                   6                    Reduction of Any Drug-and-Alcohol Testing Fees for the MDPP

                                                                   7            TASC objects to the definition of “written policy document” as vague in this context.

                                                                   8   The MOU between MCAO and TASC and its amendments set forth processes and terms

                                                                   9   for the waiver or reduction of fees, including drug-and-alcohol testing fees. See MCAO-

                                                                  10   00001-7, TASC000001-5. TASC agreed to the terms of the MOU and the amendments it

                                                                  11   executed, and may has approved documents that set forth processes for the waiver or
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   reduction of fees that are reflected in the MOU and its amendments, but to the extent TASC
                                                                       documents merely acknowledge or convey terms mandated by others, such terms cannot
Snell & Wilmer




                                                                  13
                       Phoenix , Arizona 85004-2 202




                                                                       reasonably be construed as “TASC” policies.
                              LAW OFFICES




                                                                  14
                               602.382 .6000
                                    L.L.P.




                                                                  15            TASC further objects to this Interrogatory as overbroad and disproportionate to the

                                                                  16   needs of the case for two reasons. First, it is unclear to TASC how the identification of all

                                                                  17   written policy documents setting forth processes for the waiver or reduction of drug-and-

                                                                  18   alcohol testing fees for the MDPP and the specific dates on which each such document was

                                                                  19   effective could be important (or even relevant) to resolving any issue for class certification.

                                                                  20   See Fed. R. Civ. P. 26(b)(1). As the Court’s ruling on Defendants’ motions to dismiss (ECF

                                                                  21   No. 89) stated, “Plaintiffs’ claim is not . . . that the indigent are automatically entitled to fee

                                                                  22   waivers, or that the initial fee determination must consider the individual’s financial status.”

                                                                  23   Ruling at 20. That is, the Court determined that Plaintiffs pled their wealth discrimination

                                                                  24   claim sufficiently to support that they were deprived of “the opportunity to complete the

                                                                  25   program in 90 days like other, wealthier participants and thereby be free of the conditions

                                                                  26   required for staying on the program.” Id. at 22. As such, class certification of Plaintiffs’

                                                                  27   claims will turn on whether putative class members suffered purported consequences as a

                                                                  28   result of failing to pay whatever fee is established (for that person) by the 90th day solely

                                                                       4832-0284-8185
                                                                                                                    - 41 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 44 of 140



                                                                   1   because he or she could not afford to pay.
                                                                   2            To the extent the process for obtaining a waiver or reduction of any drug-and-alcohol
                                                                   3   testing fees is relevant to class certification, TASC has already provided documents setting
                                                                   4   forth such information to Plaintiffs.       Specifically, in addition to the MOU and its
                                                                   5   amendments identified above, TASC has produced the following “written policy
                                                                   6   documents” setting forth the process for obtaining a waiver or reduction of fees, including
                                                                   7   drug-and-alcohol testing fees:
                                                                   8            TASC00006-15, 737-39, 1039-48: These documents became effective on June 5,
                                                                   9   2019 and remain effective today.
                                                                  10            TASC000023-33, 706-07: These documents were effective as of the start of the time
                                                                  11   period applicable to Plaintiffs’ claims—August 23, 2016.
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12            TASC000042-54, 1015-18: These documents were effective as of the start of the
Snell & Wilmer




                                                                  13   time period applicable to Plaintiffs’ claims—August 23, 2016.
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14            TASC000708: As stated on the notice, this notice was applicable to clients newly
                               602.382 .6000
                                    L.L.P.




                                                                  15   enrolled in the ADPP as of July 15, 2019. This notice remains effective today.
                                                                  16            TASC000709: This notice has been posted at TASC from July 2019 to today.
                                                                  17            TASC000725-28: These documents were effective from October 2018 until
                                                                  18   replaced by the applications referenced above that became effective on June 5, 2019.
                                                                  19
                                                                  20            Second, this Request appears to ask TASC to identify every “written policy
                                                                  21   document” provided to each individual MDPP participant setting forth the process for
                                                                  22   obtaining a waiver or reduction of any drug-and-alcohol testing fees over a time span of
                                                                  23   almost four years. To the extent this Request is so intended, it seeks information that is
                                                                  24   already subject to Plaintiffs’ pending Motion to Compel TASC’s Production of MDPP
                                                                  25   Program Files (ECF No. 139), and the Court’s ruling on that Motion will bear on any
                                                                  26   overlapping information Plaintiffs seek in this Request. In addition to the objections TASC
                                                                  27   raised in connection with that briefing and the related Request for Production No. 6
                                                                  28   regarding relevance, proportionality, overbreadth, attorney-client privilege, and privacy

                                                                       4832-0284-8185
                                                                                                                   - 42 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 45 of 140



                                                                   1   concerns (see ECF Nos. 139-1 at 2-3 & 143 at 8-17), ), the specific burden imposed on
                                                                   2   TASC in responding to this Request is that “written policy document” is broadly defined to
                                                                   3   include every conceivable form of document that sets forth “guidance that concerns how
                                                                   4   TASC conducts its operations and/or how any TASC employee conducts her job-related
                                                                   5   duties and/or that could otherwise be reasonably construed as a written statement of official
                                                                   6   policy,” regardless of whether any such document provides unique information. For
                                                                   7   example, “written policy documents” setting forth the processes for obtaining a waiver or
                                                                   8   reduction of any drug-and-alcohol testing fees would include, among many other
                                                                   9   documents, all program violation notices that inform participants who have failed to make
                                                                  10   payments as agreed of the procedures to follow if they are experiencing a hardship. Using
                                                                  11   Plaintiffs’ calculations (ECF No. 144 at 7), there were approximately 5,400 MDPP program
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   participants during the time period of this Request whose files would all have to be searched
Snell & Wilmer




                                                                  13   if TASC is expected to identify every document setting forth the process for obtaining a fee
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14   waiver or reduction, and the time period each such document was in effect. That task would
                               602.382 .6000
                                    L.L.P.




                                                                  15   take weeks, if not longer.
                                                                  16            Based on the foregoing, TASC does not believe that the burden associated with
                                                                  17   providing information responsive to this Request beyond the information Plaintiffs already
                                                                  18   have reflecting the process for seeking a waiver or reduction of MDPP drug-and-alcohol
                                                                  19   testing fees is relevant and proportional to the needs of this case.
                                                                  20
                                                                                10.     Written Policy Documents Setting Forth Any Other Form of Assistance
                                                                  21                    and/or Relief for a Participant Who Has and/or Alleges Difficulty
                                                                  22                    Affording Any Drug-and-Alcohol Testing Fees for the MDPP

                                                                  23            TASC objects to this Request as vague and ambiguous because it is unclear what

                                                                  24   “assistance” or “relief” this Request could encompass. Because TASC does not understand

                                                                  25   the scope of this Request, TASC cannot identify additional objections it may have. TASC

                                                                  26   believes, however, that the objections it has asserted to the request for information relating

                                                                  27   to the process for obtaining fee reductions or waivers would be applicable to this Request.

                                                                  28   TASC reserves the right to raise such objections and any other objections that may be

                                                                       4832-0284-8185
                                                                                                                  - 43 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 46 of 140



                                                                   1   Fed. R. Civ. P. 33(d), TASC further identifies business records that it previously produced
                                                                   2   on this issue as providing information from which Plaintiffs can ascertain information
                                                                   3   responsive to this Request. See TASC000637, 643-45.
                                                                   4            Additionally, to the extent this Request seeks information regarding fee waivers and
                                                                   5   reductions that have been provided since the date TASC started compiling reports, TASC
                                                                   6   responds that such information can be obtained from the related business records TASC has
                                                                   7   produced. See TASC001110-16. These business records have been redacted to conceal
                                                                   8   personally identifiable information for the participants who received the fee waivers or
                                                                   9   reductions, which TASC believes to be appropriate and necessary under the Health
                                                                  10   Insurance Portability and Accountability Act of 1996 (“HIPAA”), Pub. L. No. 104-191, 110
                                                                  11   Stat. 1936 (1996), the Public Health Service Act, 42 U.S.C. § 290dd-2(a), and Title 42,
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   Chapter 1, Part 2 of the Federal Register, 42 C.F.R. §§ 2.1-2.67. TASC further believes
Snell & Wilmer




                                                                  13   that disclosure of the personally identifiable information will not help resolve any issue
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14   material to class certification and, therefore, that release of this information will provide no
                               602.382 .6000
                                    L.L.P.




                                                                  15   benefit to Plaintiffs.
                                                                  16
                                                                                DATED this 24th day of April, 2020.
                                                                  17
                                                                                                                            SNELL & WILMER L.L.P.
                                                                  18
                                                                  19                                                    By: /s/Kelly A. Kszywienski
                                                                                                                            Robert A. Henry
                                                                  20                                                        Kelly A. Kszywienski
                                                                                                                            Amanda Z. Weaver
                                                                  21                                                        One Arizona Center
                                                                                                                            400 E. Van Buren, Suite 1900
                                                                  22                                                        Phoenix, Arizona 85004-2202
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28

                                                                       4832-0284-8185
                                                                                                                   - 46 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 47 of 140



                                                                   1   ORIGINAL sent via Electronic Mail
                                                                       on this 24th day of April, 2020, to:
                                                                   2
                                                                   3   Ryan Downer
                                                                       Katherine Chamblee-Ryan
                                                                   4   Olevia Boykin
                                                                       ImeIme Umana
                                                                   5   CIVIL RIGHTS CORPS
                                                                       910 17th Street NW, Second Floor
                                                                   6   Washington, D.C. 20006
                                                                       ryan@civilrightscorps.org
                                                                   7   katie@civilrightscorps.org
                                                                       olevia@civilrightscorps.org
                                                                   8   imeime@civilrightscorps.org
                                                                   9   Timothy J. Eckstein
                                                                       Joshua D. Bendor
                                                                  10   OSBORN MALEDON, P.A.
                                                                       2929 N. Central Ave., Suite 2100
                                                                  11   Phoenix, AZ 85012-2793
                                                                       teckstein@omlaw.com
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   jbendor@omlaw.com
Snell & Wilmer




                                                                  13   Stanley Young
                       Phoenix , Arizona 85004-2 202




                                                                       COVINGTON & BURLING LLP
                              LAW OFFICES




                                                                  14   5 Palo Alto Square
                               602.382 .6000




                                                                       Palo Alto, CA 94306
                                    L.L.P.




                                                                  15   syoung@cov.com
                                                                  16   Sarah Mac Dougall
                                                                       Cristina Alvarez
                                                                  17   Covington & Burling LLP
                                                                       The New York Times Building
                                                                  18   620 Eighth Avenue
                                                                       New York, NY 10018-1405
                                                                  19   smacdougall@cov.com
                                                                       calvarez@cov.com
                                                                  20
                                                                       Virginia A. Williamson
                                                                  21   Nick Baer
                                                                       Covington & Burling LLP
                                                                  22   One CityCenter
                                                                       850 Tenth Street, NW
                                                                  23   Washington, DC 20001-4956
                                                                       vwilliamson@cov.com
                                                                  24   nbaer@cov.com
                                                                  25
                                                                  26
                                                                  27
                                                                  28

                                                                       4832-0284-8185
                                                                                                              - 47 -
                                                                       Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 48 of 140



                                                                   1   Ann T. Uglietta
                                                                       Joseph J. Branco
                                                                   2   Howard Levine
                                                                   3   MARICOPA COUNTY ATTORNEY
                                                                       CIVIL SERVICES DIVISION
                                                                   4   Security Center Building
                                                                       222 North Central Avenue, Suite 1100
                                                                   5   Phoenix, AZ 85004
                                                                       uglietta@mcao.maricopa.gov
                                                                   6   brancoj@mcao.maricopa.gov
                                                                       levineh@mcao.maricopa.gov
                                                                   7
                                                                   8   /s/Kelly A. Kszywienski

                                                                   9
                                                                  10
                                                                  11
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12
Snell & Wilmer




                                                                  13
                       Phoenix , Arizona 85004-2 202
                              LAW OFFICES




                                                                  14
                               602.382 .6000
                                    L.L.P.




                                                                  15
                                                                  16
                                                                  17
                                                                  18
                                                                  19
                                                                  20
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28

                                                                       4832-0284-8185
                                                                                                              - 48 -
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 49 of 140




              EXHIBIT 5
 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 50 of 140

Viviana Garcia                                                 3/27/2021
            Deshawn Briggs v. Allister Adel
                                                                       1

                   UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF ARIZONA


  DESHAWN BRIGGS, et al.,          )
                                   )
       Plaintiffs,                 )
                                   )
  v.                               ) Civil Action No.
                                   ) CV-18-2684-PHX-EJM
  ALLISTER ADEL, in her official   )
  capacity as County Attorney of   )
  Maricopa County, et al.,         )
                                   )
       Defendants.                 )
  _________________________________)




   VIDEOTAPED VIDEOCONFERENCE DEPOSITION OF VIVIANA GARCIA

                           Phoenix, Arizona

                            March 27, 2021




                                          Prepared by:
                                          CINDY MAHONEY, RPR, RMR
                                          Certified Court Reporter
                                          Certificate No. 50680


                  Coash & Coash, Inc.
www.coashandcoash.com                                      602-258-1440
      Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 51 of 140

     Viviana Garcia                                                 3/27/2021
                 Deshawn Briggs v. Allister Adel
                                                                                  2

 1                                   I N D E X
 2     WITNESS                                                          PAGE
 3     VIVIANA GARCIA
 4     Examination by Ms. Chamblee-Ryan                                     6
 5
                                 EXHIBITS MARKED
 6
       EXHIBIT               DESCRIPTION                                PAGE
 7
 8     Exhibit 1               9/4/2018 email thread                        48
                               TASC033664-665
 9
       Exhibit 2               9/25/2018 email thread                       56
10                             TASC034132-34134
11     Exhibit 3               TASC Adult Deferred Prosecution              70
                               Program application, 4/5/18,
12                             and various documents
                               TASC012929-12970
13
       Exhibit 4               TASC Adult Deferred Prosecution              78
14                             Program application, 3-22-18,
                               and various documents
15                             TASC009093-9156
16     Exhibit 5               Memorandum of Understanding                  95
                               MC-00001-7
17
       Exhibit 6               TASC Adult Deferred Prosecution              106
18                             Program application, 1-30-18,
                               and various documents
19                             TASC002513-2541
20     Exhibit 7               8/23/2019 Case Notes for                     115
                               Soria, Lucia
21                             TASC000631-636
22     Exhibit 8               TASC Adult Deferred Prosecution              127
                               Program application, 6/5/27,
23                             and various documents
                               TASC012971-13001
24
       Exhibit 9               TASC Fee Agreements                          157
25                             TASC000023-33


                       Coash & Coash, Inc.
     www.coashandcoash.com                                      602-258-1440
      Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 52 of 140

     Viviana Garcia                                                 3/27/2021
                 Deshawn Briggs v. Allister Adel
                                                                                  3

 1                               EXHIBITS MARKED
 2     EXHIBIT               DESCRIPTION                                PAGE
 3
       Exhibit 10              Maricopa County Attorney/TASC                162
 4                             Diversion Submittal Form
                               TASC000221-302
 5
       Exhibit 11              TASC Adult Deferred Prosecution              173
 6                             Program application, 05/08/18
                               and various documents
 7                             TASC017175-17214
 8     Exhibit 12              October 15, 2019, email thread               205
                               TASC000716-759
 9
       Exhibit 13              12/5/2018 email thread                       215
10                             TASC033796
11     Exhibit 14              Spreadsheet, TASC033797                      216
12     Exhibit 15              6/25/2019 email with attachment              219
                               TASC033995-33996
13
       Exhibit 16              Amendment and various documents              232
14                             TASC000001-20
15     Exhibit 17              January 28, 2018, email thread               265
                               TASC000864-1073
16
17
                          INSTRUCTIONS TO NOT ANSWER
18
                                 Page 10      Line 14
19
20
21
22
23
24
25



                       Coash & Coash, Inc.
     www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 53 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       20

09:25:22    1     manager, did you change jobs --
09:25:24    2          A     No.
09:25:25    3          Q     -- or did -- so you were a case manager from
09:25:28    4     that time until you stopped working at TASC in about
09:25:29    5     August 2019?
09:25:30    6          A     Correct.
09:25:35    7          Q     Okay.    When you were a case manager, what were
09:25:37    8     your main job responsibilities?
09:25:41    9          A     To manage my caseload.
09:25:44   10          Q     Can you tell me what that involved?
09:25:48   11          A     So checking urinalysis tests, making sure
09:25:51   12     compliances was being completed as well.
09:25:56   13          Q     When you say ensure compliances is being
09:25:56   14     completed, what does that mean?
09:26:01   15          A     So attending a course you have to do and making
09:26:02   16     their payments.
09:26:04   17          Q     Okay.    So the requirements were urinalysis
09:26:06   18     tests?
09:26:07   19          A     Yes.
09:26:09   20          Q     A course?
09:26:09   21          A     Correct.
09:26:10   22          Q     And payments?
09:26:12   23          A     Yes.
09:26:14   24          Q     You were responsible for making sure they
09:26:15   25     complied with all of that?



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 54 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       23

09:28:16    1          A     No.
09:28:19    2          Q     You were looking at them yourself?
09:28:20    3          A     Yes.
09:28:23    4          Q     What were you looking at them for?
09:28:25    5          A     To contact the client.
09:28:28    6          Q     Why would you need to contact the client?
09:28:31    7          A     To let them know if they tested positive or
09:28:33    8     negative.
09:28:35    9          Q     Okay.    And why did you need to let them know
09:28:36   10     that?
09:28:39   11          A     So they were aware that they tested either
09:28:40   12     positive or negative.
09:28:43   13          Q     And why did you need to make them aware of
09:28:43   14     that?
09:28:47   15          A     Because it's part of their program to be clean.
09:28:51   16          Q     Okay.    So you were telling them if they weren't
09:28:52   17     meeting the requirements?
09:28:53   18          A     Correct.
09:28:55   19          Q     If someone was behind on payment, you would
09:28:58   20     contact them about that as well?
09:28:59   21          A     Yes.
09:29:03   22          Q     Okay.    And did you -- if anybody wasn't meeting
09:29:07   23     a requirement, did you tell anybody else?
09:29:07   24          A     No.
09:29:10   25          Q     Did you save that information anywhere?



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 55 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       26

09:31:22    1          Q     The reason that you would pull the report is --
09:31:23    2     why would you pull it?
09:31:25    3          A     To check compliance.
09:31:27    4          Q     Okay.    And the reason you'd check compliance
09:31:28    5     was what?
09:31:31    6                       MR. HENRY:    Asked and answered.
09:31:31    7     BY MS. CHAMBLEE-RYAN:
09:31:33    8          Q     You can answer.
09:31:36    9          A     Because it was part of the program.
09:31:43   10          Q     Okay.    And did I understand you correctly, once
09:31:46   11     you found somebody wasn't compliant, you would tell them
09:31:48   12     that?
09:31:48   13          A     Yes.
09:31:53   14          Q     Would you tell them anything else?
09:31:54   15          A     I don't recall.
09:31:56   16          Q     Do you remember if there were any rules that
09:31:59   17     you had to tell them anything else if they weren't in
09:32:01   18     compliance with any requirement?
09:32:01   19          A     I don't remember.
09:32:06   20          Q     Okay.    And did you have to tell anybody else if
09:32:09   21     a participant was out of compliance?
09:32:10   22          A     I don't remember.
09:32:16   23          Q     Okay.    So as the case manager, were you the
09:32:19   24     main point of contact for the participants in the
09:32:22   25     diversion program?



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 56 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       27

09:32:25    1          A     The one I was assigned to.
09:32:27    2          Q     Okay.    So the people who were assigned to you,
09:32:28    3     you were their main point of contact?
09:32:30    4          A     Yes.
09:32:32    5          Q     How many people were assigned to you at any one
09:32:33    6     time?
09:32:34    7          A     I don't remember.
09:32:38    8          Q     Was it one?
09:32:39    9          A     No.
09:32:43   10          Q     Was it less than 500?
09:32:45   11          A     Yes.
09:32:48   12          Q     Was it more than 10?
09:32:49   13          A     Yes.
09:32:51   14          Q     Okay.    Was it more than 50?
09:32:53   15          A     Yes.
09:32:55   16          Q     Oh, that's a lot.
09:32:57   17                Was it more than 100?
09:32:57   18          A     Yes.
09:33:03   19          Q     Was it more than 200?
09:33:06   20          A     Maybe.    I don't remember.
09:33:11   21          Q     Okay.    But -- so several -- is it -- would your
09:33:13   22     estimate -- what's your estimate of about how many
09:33:17   23     people you'd have assigned to you at any one time?
09:33:21   24          A     Like 200.
09:33:23   25          Q     Was it difficult to keep track of that many



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 57 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       70

10:22:55    1     talked about?
10:22:55    2          A     No.
10:22:57    3          Q     Did they text you?
10:22:57    4          A     No.
10:23:00    5          Q     Never?
10:23:02    6          A     I had a land line.
10:23:07    7          Q     Okay.    And when you communicated with
10:23:11    8     participants, were you required to document those
10:23:13    9     communications?
10:23:13   10          A     Yes.
10:23:25   11          Q     Okay.    I'm going to show you an exhibit just so
10:23:27   12     we can see how this worked in practice.            So this is
10:23:34   13     TASC012929.
10:23:34   14                       (The document was marked as Exhibit 3 for
10:23:34   15     identification.)
10:23:34   16     BY MS. CHAMBLEE-RYAN:
10:23:52   17          Q     It's taking its time to load.          Just a moment.
10:23:59   18                While this loads, when you said you documented
10:24:05   19     your communications with participants, did you have to
10:24:07   20     do that?
10:24:07   21          A     Yes.
10:24:16   22          Q     Okay.    And who told you you had to do that?
10:24:18   23          A     When I was trained I was told.
10:24:22   24          Q     Okay.    Do you remember who told you?
10:24:24   25          A     Not specifically.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 58 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       71

10:24:26    1          Q     Do you remember the names of any of the people
10:24:28    2     who trained you?
10:24:30    3          A     Abigail and Yolonda.
10:24:34    4          Q     Did Cheyenne Watson train you?
10:24:35    5          A     I don't remember if she did.
10:24:38    6          Q     Okay.    So one of them -- Cheyenne, Abigail, or
10:24:41    7     Yolonda -- told you you had to document everything?
10:24:41    8          A     Yes.
10:24:44    9          Q     Did they say -- were there some things you
10:24:46   10     didn't need to bother with or did you have to document
10:24:47   11     it all?
10:24:49   12                       MR. HENRY:    Objection; form.
10:24:49   13                       THE WITNESS:     I'm sorry.     What was the
10:24:49   14     question?
10:24:49   15     BY MS. CHAMBLEE-RYAN:
10:24:52   16          Q     Were there some things you didn't have to write
10:24:54   17     down or did you really have to document every
10:24:55   18     communication?
10:24:56   19          A     Every communication.
10:24:59   20          Q     Okay.    No matter what it was?
10:25:01   21          A     Yes.
10:25:15   22          Q     Okay.    All right.     So -- okay.     I'm going to
10:25:18   23     share my screen with you so you can see this.              Okay.
10:25:31   24                Can you see that window?
10:25:32   25          A     Yes.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 59 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                            72

10:25:34    1          Q     Okay.    You can't see anything else on my
10:25:37    2     screen; right?
10:25:40    3          A     I can see a -- that document that you put up.
10:25:48    4
10:25:52    5
10:25:52    6                       (An off-the-record discussion ensued.)
10:26:38    7     BY MS. CHAMBLEE-RYAN:
10:26:40    8          Q     Okay.    Great.
10:26:40    9
10:26:43   10
10:26:47   11                Okay.    So this says case notes at the top.              Do
10:26:50   12     you know what this is?
10:26:53   13          A     It's notes.
10:26:57   14          Q     What kind of notes?
10:27:03   15          A     Notes that we would do when we saw a client.
10:27:04   16          Q     Okay.    Is this where you documented your
10:27:06   17     communications with the client?
10:27:06   18          A     Yeah.
10:27:11   19          Q     Okay.    So all your communications with the
10:27:12   20     client are documented here?
10:27:13   21          A     Yes.
10:27:20   22
10:27:25   23
10:27:37   24
10:27:46   25



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 60 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       73

10:27:48    1          A     That I created the note.
10:27:51    2          Q     Okay.    And when you say you created it, what
10:27:53    3     did you do to create it?
10:27:55    4          A     I went into the BART system.
10:27:57    5          Q     Okay.    And then you typed this?
10:27:58    6          A     Yes.
10:28:00    7
10:28:04    8
10:28:05    9
10:28:09   10
10:28:10   11
10:28:10   12
10:28:14   13
10:28:15   14
10:28:16   15          A     Yes.
10:28:19   16          Q     Okay.    So you said you were required to
10:28:23   17     document all your communications.           If anybody else
10:28:26   18     communicated with your client, did they have to document
10:28:29   19     it in these case notes too?
10:28:29   20          A     Yes.
10:28:31   21                       MR. HENRY:    Objection; foundation.
10:28:31   22     BY MS. CHAMBLEE-RYAN:
10:28:34   23          Q     Sorry.    I think -- I just want to make sure we
10:28:36   24     heard your answer.       You said yes, they did?
10:28:37   25          A     Yes.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 61 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                        78

10:32:42    1          Q     Okay.    Okay.    I just want to look at another
10:32:51    2
10:32:57    3
10:32:57    4
10:32:57    5
10:32:57    6     BY MS. CHAMBLEE-RYAN:
10:33:03    7
10:33:22    8
10:33:22    9
10:33:24   10                And just to not waste your time, Ms. Garcia, we
10:33:27   11     were talking about how you have to document all
10:33:31   12     communications and whenever the client signs something.
10:33:34   13     Do you remember anything else that you had to
10:33:34   14     document --
10:33:37   15                      MR. HENRY:     Objection; form.
10:33:37   16     BY MS. CHAMBLEE-RYAN:
10:33:40   17          Q     -- in the case notes?
10:33:40   18          A     [Indiscernible].
10:33:41   19                      THE COURT REPORTER:        I'm sorry.     What was
10:33:42   20     the answer?
10:33:44   21                      THE WITNESS:      Not off the top of my head.
10:33:44   22     BY MS. CHAMBLEE-RYAN:
10:33:49   23          Q     Okay.    Do you remember any interactions you had
10:33:53   24     with the client that you didn't have to document or
10:33:57   25     anything that would happen in their case that you didn't



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 62 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       79

10:33:58    1     have to document?
10:34:01    2          A     We had to document everything, any
10:34:02    3     communication.
10:34:10    4          Q     Okay.    Okay.    So the case notes -- and I
10:34:13    5     apologize.     I'm just asking while I'm sharing this.
10:34:19    6                The case notes kind of provide a record of all
10:34:22    7     your communications with that client; is that right?
10:34:24    8                       MR. HENRY:    Objection; form, asked and
10:34:28    9     answered, vague.
10:34:28   10     BY MS. CHAMBLEE-RYAN:
10:34:29   11          Q     Is that right, Ms. Garcia?
10:34:31   12          A     Yes.
10:34:31   13          Q     Right.
10:34:34   14                So if it happened, it's in -- it's in these?
10:34:36   15                       MR. HENRY:    Objection; form, asked and
10:34:38   16     answered now four times.
10:34:38   17     BY MS. CHAMBLEE-RYAN:
10:34:43   18          Q     So if you had an interaction with a client,
10:34:46   19     it's going to be documented in here?
10:34:46   20                       MR. HENRY:    Objection; asked and answered
10:34:49   21     five times.
10:34:52   22                       THE WITNESS:     Yes.
10:34:52   23     BY MS. CHAMBLEE-RYAN:
10:34:53   24          Q     Thank you.
10:35:03   25                Okay.    Let's just turn to this page.          This is a



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 63 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       83

10:50:58    1          Q     Did you try to write down everything each of
10:51:00    2     you said?
10:51:01    3          A     Yes.
10:51:04    4          Q     Okay.    And why did you do that?
10:51:07    5          A     So our conversation was there.
10:51:12    6          Q     Okay.    So when you were summarizing your
10:51:18    7     conversation with the client, was there anything you
10:51:20    8     would leave out of that summary?
10:51:20    9          A     I don't remember.
10:51:24   10          Q     Okay.    When you were summarizing your
10:51:27   11     conversation with the client, did you try to include
10:51:30   12     everything that was said?
10:51:33   13                       MR. HENRY:    Objection; form.
10:51:34   14                       THE WITNESS:     Yeah.
10:51:34   15     BY MS. CHAMBLEE-RYAN:
10:51:35   16          Q     Excuse me?
10:51:36   17          A     Yes.
10:51:38   18          Q     Yes?    Okay.
10:51:39   19                And that -- and is that because you were
10:51:41   20     required to do that?
10:51:42   21          A     Correct.
10:51:43   22          Q     And the people who told you you were required
10:51:46   23     to do that, it was either Cheyenne Watson or one of the
10:51:48   24     leads, Yolonda or Abigail?
10:51:49   25          A     Correct.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 64 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                        93

11:02:21    1     perhaps more, times.
11:02:23    2                      THE COURT REPORTER:        Can the witness
11:02:25    3     repeat the answer?       I didn't hear it.
11:02:25    4     BY MS. CHAMBLEE-RYAN:
11:02:33    5          Q     Do you want to repeat your answer, Ms. Garcia?
11:02:34    6          A     What was -- what was the question that I
11:02:36    7     answered again?
11:02:39    8          Q     Now I don't remember.
11:02:39    9                      MS. CHAMBLEE-RYAN:        Do you want to read it
11:02:44   10     back?    Maybe the court reporter could read it back.
11:02:44   11                      (The record was read by the reporter as
11:02:44   12     follows:
11:02:44   13                      Q      So just to make sure I understand the
11:02:44   14     rule, was the rule that communications about the
11:02:44   15     client's compliance with program requirements had to be
11:03:00   16     saved?)
11:03:04   17                      THE WITNESS:      Yes.
11:03:04   18     BY MS. CHAMBLEE-RYAN:
11:03:08   19          Q     Okay.     Great.   Thank you.
11:03:12   20                And when -- when you entered an email into
11:03:16   21     BART, do you remember how you did that?
11:03:17   22          A     I would copy and paste it.
11:03:22   23          Q     Oh, that's easy enough.         All right.     Those are
11:03:24   24     all my questions about that.
11:03:39   25                Okay.     And, again, the requirements for what



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 65 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                         96

11:06:25    1     time it would take is six months, were you just
11:06:26    2     misremembering?
11:06:26    3          A     Yes.
11:06:32    4          Q     Okay.    So what's the shortest time it can take
11:06:34    5     for someone to complete the program?
11:06:35    6          A     Three months.
11:06:36    7          Q     Three months.      Okay.
11:06:38    8                And what do you have to do to complete the
11:06:40    9     program in three months?
11:06:47   10          A     Clean urinalysis, do the -- the -- that class,
11:06:49   11     and pay their fines.
11:06:51   12          Q     Okay.    And so is that the three-hour drug
11:06:52   13     education seminar?
11:06:53   14          A     Yes.
11:06:56   15          Q     Is that the class you're talking about?             Okay.
11:06:57   16          A     Yes.
11:07:08   17          Q     And so if you've done all those things -- I'm
11:07:10   18     going to stop sharing here.
11:07:12   19                So if you've done all those things and you get
11:07:15   20     through three months, you get to successful completion;
11:07:17   21     is that right?
11:07:17   22          A     Yes.
11:07:20   23          Q     Okay.    And what does successful completion
11:07:21   24     mean?
11:07:25   25          A     Meaning you no longer have to do the program.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 66 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       97

11:07:28    1          Q     Okay.    So anyone who's met those requirements
11:07:32    2     in the three months gets successful completion; is that
11:07:33    3     correct?
11:07:34    4          A     Repeat the question.
11:07:40    5          Q     I'm just making clear, Anybody who has met
11:07:43    6     those requirements we talked about -- the seminar, they
11:07:46    7     test clean for three months, they have a zero balance --
11:07:48    8     they can be done with the program --
11:07:49    9          A     Correct.
11:07:53   10          Q     -- after three months?        Okay.
11:07:54   11                Any exceptions to that?
11:07:55   12          A     No.
11:07:59   13          Q     Okay.    And what happens if three months go by
11:08:03   14     and you haven't finished all those things?
11:08:08   15          A     You finish the program until you're done.
11:08:10   16          Q     Okay.    When you say "you finish the program
11:08:13   17     until you're done," what does that mean?
11:08:15   18          A     Meaning you have -- if you can't do it in the
11:08:17   19     three months, then you'll do it in the six months.
11:08:21   20          Q     Okay.    And when you say "do it," does that mean
11:08:24   21     you stay on the POM diversion program?
11:08:25   22          A     Correct.
11:08:28   23          Q     Do you still have to follow all the same
11:08:30   24     requirements as in the first three months?
11:08:30   25          A     Correct.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 67 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       98

11:08:38    1          Q     Okay.    And as a case manager, could you decide
11:08:41    2     on your own whether somebody had reached successful
11:08:44    3     completion?
11:08:48    4          A     As long as they completed all three things.
11:08:54    5          Q     Okay.    Could you decide just not to require
11:08:56    6     them to do one of those things?
11:08:57    7          A     No.
11:09:04    8          Q     Okay.    And how do you know about those
11:09:05    9     requirements?
11:09:11   10          A     What do you mean, how do I know?
11:09:13   11          Q     Did somebody train you that somebody has to
11:09:17   12     meet all three requirements to be done in three months?
11:09:18   13          A     Yes.
11:09:21   14          Q     Who was that?
11:09:23   15          A     Abigail, Yolonda, and Cheyenne.
11:09:27   16          Q     Okay.    All three of them?
11:09:30   17          A     Yes.
11:09:33   18          Q     Okay.    And when you get to successful
11:09:35   19     completion, when you're about to give a client a
11:09:37   20     successful completion, do you have to ask for approval
11:09:41   21     from a supervisor or a lead?
11:09:42   22          A     No.
11:09:46   23          Q     Okay.    And what if you want to terminate them,
11:09:48   24     do you have to ask for approval for that?
11:09:50   25          A     No.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 68 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       106

11:17:32    1                       (The document was marked as Exhibit 6 for
11:17:32    2     identification.)
11:17:32    3     BY MS. CHAMBLEE-RYAN:
11:18:08    4
11:18:11    5
11:18:13    6
11:18:13    7          A     Okay.
11:18:15    8          Q     I'm looking at this first one.
11:18:19    9          A     Okay.    So just the top one?
11:18:21   10
11:18:24   11
11:18:25   12          A     Okay.
11:18:26   13          Q     Do you see that?
11:18:27   14          A     Yes.
11:18:35   15          Q     Okay.    So here -- I'll skip the first sentence.
11:18:36   16     I'm just going to read this.
11:18:39   17
11:18:42   18
11:18:45   19
11:18:48   20
11:18:50   21
11:18:51   22                Did I read that correctly?
11:18:52   23          A     Yes.
11:18:56   24
11:19:01   25



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 69 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       107

11:19:05    1          A     So if they didn't test, it would be a --
11:19:08    2     considered as a positive test.
11:19:12    3          Q     Okay.    Does that mean you treat it the exact
11:19:15    4     same way you would treat it if they test positive for
11:19:15    5     marijuana?
11:19:18    6                       MR. HENRY:    Objection; form.
11:19:19    7                       THE WITNESS:     Yes.
11:19:19    8     BY MS. CHAMBLEE-RYAN:
11:19:22    9          Q     It has the same effect as a positive test?
11:19:22   10          A     Yes.
11:19:24   11          Q     Okay.    So when we were talking earlier about
11:19:27   12     someone has to test clean for three months, if they
11:19:33   13     missed a test, that would count as a positive and mean
11:19:37   14     they hadn't tested clean for three months?             Is that -- I
11:19:38   15     asked that really badly, but is that -- is that your
11:19:40   16     understanding?
11:19:42   17                       MR. HENRY:    Objection; form.
11:19:43   18                       THE WITNESS:     I can barely hear you.        What
11:19:44   19     was that?
11:19:44   20     BY MS. CHAMBLEE-RYAN:
11:19:47   21          Q     Sorry about that.
11:19:50   22                So we talked earlier about how you have to test
11:19:52   23     clean for three months.
11:19:53   24          A     Yes.
11:19:56   25          Q     Can you meet that requirement if you miss a



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 70 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       108

11:19:58    1     test within that three-month period?
11:20:01    2                      MR. HENRY:     Objection; form.
11:20:04    3                      THE WITNESS:      I think you can.       I don't
11:20:04    4     remember.
11:20:04    5     BY MS. CHAMBLEE-RYAN:
11:20:05    6          Q     What was that?
11:20:07    7          A     I think you can.
11:20:11    8          Q     Can you explain?
11:20:15    9          A     So maybe if it was just one missed test, we
11:20:18   10     could complete them if it didn't happen again.
11:20:26   11          Q     Okay.    So sometimes if they miss one test, you
11:20:29   12     can just give them a break that time?
11:20:33   13                      MR. HENRY:     Objection; form, foundation.
11:20:35   14                      THE WITNESS:      I would say yes.
11:20:35   15     BY MS. CHAMBLEE-RYAN:
11:20:39   16          Q     Was there a limit to how many times you could
11:20:45   17     let them get away with missing a test without kind of
11:20:47   18     affecting successful completion time?
11:20:49   19                      MR. HENRY:     Objection; form.
11:20:50   20                      THE WITNESS:      I don't remember.
11:20:51   21     BY MS. CHAMBLEE-RYAN:
11:20:55   22          Q     Okay.    What if they missed 10 tests in a row,
11:20:59   23     could they still do successful completion after that?
11:21:04   24          A     After the missed tests?
11:21:04   25          Q     Yeah.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 71 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       112

11:24:03    1          Q     Okay.    And maybe it will be easier if we just
11:24:11    2     look at an example.       So actually, we can look at the one
11:24:13    3
11:24:19    4
11:24:22    5
11:24:25    6
11:24:28    7
11:24:28    8
11:24:36    9
11:24:40   10
11:24:45   11
11:24:47   12
11:24:47   13
11:24:48   14          A     Yes.
11:24:58   15          Q     Okay.    I think we have that.        So I'm just going
11:25:09   16
11:25:15   17
11:25:16   18
11:25:17   19
11:25:21   20
11:25:21   21
11:25:28   22          Q     Okay.    And whenever you issued a violation,
11:25:30   23     would you always send a letter like this?
11:25:32   24                       MR. HENRY:    Objection; form.
11:25:34   25                       THE WITNESS:     Yes.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 72 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       115

11:27:44    1          A      Yes.
11:27:44    2          Q      Everything that applied?
11:27:45    3          A      Yes.
11:28:01    4          Q      Okay.    Okay.    And when you issued a violation,
11:28:04    5     we talked earlier about what the consequences of that
11:28:05    6     were.
11:28:10    7                 If somebody has a violation letter within the
11:28:13    8     last week, can they complete the program?
11:28:16    9                        MR. HENRY:   Objection; form.
11:28:17   10                        THE WITNESS:    I don't remember.
11:28:17   11     BY MS. CHAMBLEE-RYAN:
11:28:25   12          Q      Okay.    Okay.    I'm just going to pull up another
11:28:37   13     one.     This is -- let me get to the right page and
11:28:49   14     everything.        Okay.   This is TASC631.
11:28:49   15                        (The document was marked as Exhibit 7 for
11:28:49   16     identification.)
11:28:49   17     BY MS. CHAMBLEE-RYAN:
11:28:53   18          Q      Are you able to see that?
11:28:54   19          A      Yes.
11:28:58   20          Q      Okay.    Can you see the entry that's dated
11:29:04   21     4/24/2019, about halfway down the page?
11:29:05   22          A      Yes.
11:29:07   23          Q      Okay.    Created by V. Garcia?
11:29:08   24          A      Yes.
11:29:13   25          Q      Okay.    So I'm just going to read part of this.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 73 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       116

11:29:18    1     It says, CT stated has some wine on Sunday.              CM informed
11:29:21    2     CT per contract --
11:29:22    3           A    Sorry.    Can I stop you?       Where are you reading
11:29:23    4     at?   424?
11:29:33    5           Q    424.    Okay.   Let me find the right part of it.
11:29:37    6     Right here, it's this --
11:29:37    7           A    Okay.
11:29:39    8           Q    It looks like it's the third sentence. "CC
11:29:41    9     stated," do you see that?
11:29:41   10           A    Yes.
11:29:44   11           Q    Maybe it's the fourth.        Okay.    Okay.
11:29:47   12                [Reading] CC -- CT stated had some wine on
11:29:50   13     Sunday.    CM informed CT, per contract, CT is to avoid
11:29:54   14     any form of ALC, including OTC medication.             CT
11:30:01   15     acknowledged.      CM informed CT when pos, 90 days start
11:30:03   16     over.
11:30:06   17                Okay.    A few questions about this.
11:30:07   18           A    Okay.
11:30:11   19           Q    What is ETG positive?
11:30:12   20           A    That was for alcohol.
11:30:17   21           Q    Okay.    Is -- does ALC stand for alcohol?
11:30:18   22           A    Yes.
11:30:20   23           Q    What's OTC?
11:30:21   24           A    Over-the-counter.
11:30:27   25           Q    Okay.    So when you say, CM informed CT when



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 74 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       117

11:30:33    1     pos, 90 days start over, what does that mean?
11:30:37    2          A     So their -- their three-month program starts
11:30:41    3     over.
11:30:44    4          Q     What does it mean for it to start over?
11:30:48    5          A     So if they were in the program for a month,
11:30:52    6     that means their time starts over after -- after that
11:30:54    7     positive.
11:30:58    8          Q     Okay.    So after that positive, they need to go
11:31:02    9     three complete months --
11:31:02   10          A     Yes.
11:31:07   11          Q     -- with clean tests?
11:31:10   12          A     Yes.
11:31:15   13          Q     And so if you test positive after a month and
11:31:17   14     then you go three months with complete -- with clean
11:31:22   15     tests, and you've taken the seminar and you paid all
11:31:24   16     your fees, can you be successfully completed at that
11:31:26   17     point?
11:31:28   18                       MR. HENRY:    Objection; form.
11:31:29   19                       THE WITNESS:     Yes.
11:31:29   20     BY MS. CHAMBLEE-RYAN:
11:31:31   21          Q     Excuse me.     What was your answer?
11:31:31   22          A     Yes.
11:31:40   23          Q     Okay.    And does the 90 days start over from the
11:31:44   24     date they tested positive or do they start from the next
11:31:46   25     time you test negative?



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 75 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       118

11:31:47    1                       MR. HENRY:    Objection; foundation.
11:31:49    2                       THE WITNESS:     I don't remember.
11:31:49    3     BY MS. CHAMBLEE-RYAN:
11:31:57    4          Q     Okay.    Let's look -- I just want to look at
11:32:00    5     this next page, because I just want to understand how
11:32:02    6     the timeline works.
11:32:05    7                So -- okay.     So the positive is here at 4/22/19
11:32:12    8     -- oh, and I'm at -- I'm sorry.          I'm at page 634.       So do
11:32:15    9     you see this positive here, 4/22/19?
11:32:17   10          A     Yes.
11:32:23   11          Q     Okay.    And then what's the date of their next
11:32:24   12     negative test?
11:32:27   13          A     4/29.
11:32:33   14          Q     Okay.    So I just want to turn back up to your
11:32:37   15     case notes to see what you said about this.              I'm going
11:32:40   16     back to 632.
11:32:51   17                So in this entry on July 15, 2019, I'm just
11:32:53   18     going to read what you said.          You said, Your anticipated
11:32:57   19     -- I'm reading -- tell me if you don't see where I'm
11:32:57   20     reading.
11:32:58   21          A     I -- I see it.
11:33:00   22          Q     [Reading] Your anticipated completion date is
11:33:04   23     on 7/29/19 as long as you have a zero balance and are
11:33:07   24     not required to test that day.
11:33:18   25                So looking back at this, it looks like 7/29/19.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 76 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       119

11:33:24    1     It looks like that's three months after she first tested
11:33:28    2     negative after the positive test; is that correct?
11:33:29    3          A     Yes.
11:33:35    4          Q     Okay.    And that makes sense because they have
11:33:40    5     to go three months with all clean tests and no
11:33:42    6     violations for tests; right?
11:33:44    7                       MR. HENRY:    Form.
11:33:45    8                       THE WITNESS:     Yes.
11:33:45    9     BY MS. CHAMBLEE-RYAN:
11:33:48   10          Q     So it would start when they start testing
11:33:49   11     negative again?
11:33:50   12          A     Yes.
11:33:55   13          Q     Right?    Okay.    Just making sure I understand.
11:33:58   14                So if this person got to July 29 without
11:34:02   15     missing any tests and all the tests are clean and
11:34:05   16     everything else, you know, and she's done the seminar,
11:34:16   17     would she have to stay on the program?
11:34:19   18          A     So as long as she did the seminar, paid her
11:34:23   19     fines, and did the negative test, she can be off the
11:34:23   20     program.
11:34:26   21          Q     Okay.    What if she did the seminar and tested
11:34:30   22     clean all the way up to July 29, but she hadn't finished
11:34:34   23     paying her fees, can she be successfully completed then?
11:34:35   24          A     No.
11:34:37   25          Q     Okay.    And the reason for that is that she



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 77 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       120

11:34:38    1     hadn't paid her fees?
11:34:40    2          A     Correct.
11:34:42    3          Q     Okay.    And at that point the only reason she's
11:34:45    4     still on is the fees; is that correct?
11:34:46    5          A     Correct.
11:34:48    6          Q     At that point it doesn't have anything to do
11:34:49    7     with that violation; is that correct?
11:34:53    8          A     Which violation?
11:34:56    9          Q     The one we were talking about from this
11:34:58   10     positive test here, 4/22/19.
11:35:03   11          A     Okay.
11:35:06   12          Q     So just to walk through that again, she tests
11:35:08   13     positive 4/22/19?
11:35:09   14          A     Yes.
11:35:12   15          Q     She starts testing negative on 4/29/19?
11:35:14   16          A     Correct.
11:35:17   17          Q     If she continued to test negative and not
11:35:21   18     missed any tests and she took the seminar but hadn't
11:35:23   19     paid her fees --
11:35:25   20          A     She would stay on the program.
11:35:31   21          Q     And would this violation on 4/22 have anything
11:35:33   22     to do with that?
11:35:35   23          A     I don't remember.
11:35:44   24          Q     Okay.    Well, so -- and we just kind of talked
11:35:46   25     through it.       So --



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 78 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       121

11:35:49    1          A      So let me take that back.        So I guess it -- it
11:35:55    2     would -- it -- that positive test wouldn't affect it.
11:35:57    3          Q      It wouldn't affect it.
11:36:01    4                 Why not?
11:36:06    5          A      Because her positive test was on the 22nd and
11:36:08    6     she started testing negative on the 29, so that's when
11:36:10    7     everything starts over.
11:36:21    8          Q      Okay.   So after July 29, as long as she tested
11:36:24    9     clean for three months and done the seminar, the only
11:36:27   10     reason she would still be on the program is the fees --
11:36:28   11          A      Yes.
11:36:28   12          Q      -- is that right?      Okay.
11:36:29   13          A      Yes.
11:36:42   14          Q      Okay.   Okay.    I just want to look at another
11:36:47   15     one.     And this is helpful.      It's easier just to look at
11:36:47   16     the examples.
11:36:58   17                 Okay.   So now I'm going to look at the one --
11:37:00   18
11:37:07   19
11:37:09   20
11:37:16   21
11:37:30   22
11:37:42   23
11:37:45   24
11:38:04   25



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 79 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       127

11:44:44    1          A     I don't know.      I didn't have anything to do
11:44:45    2     with the counseling.
11:45:00    3
11:45:14    4
11:45:17    5
11:45:22    6
11:45:23    7
11:45:26    8
11:45:29    9
11:45:29   10
11:45:37   11
11:45:37   12
11:45:37   13
11:45:37   14
11:45:41   15
11:45:58   16
11:46:03   17
11:46:03   18
11:46:10   19
11:46:12   20
11:46:15   21
11:46:18   22
11:46:22   23
11:46:27   24
11:46:30   25



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 80 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       128

11:46:33    1     information," are we talking about POM clients?
11:46:34    2          A     Yes.
11:46:42    3          Q     Did you complete this form as part of your job?
11:46:45    4          A     When I was -- sometimes I would when I would do
11:46:46    5     orientation.
11:46:50    6          Q     Okay.    So this form was completed at
11:46:52    7     orientation?
11:46:52    8          A     Yes.
11:47:02    9          Q     Okay.    Did you complete this particular form?
11:47:03   10          A     I don't know.
11:47:06   11          Q     Is this your handwriting?
11:47:07   12          A     It doesn't look like it.
11:47:14   13          Q     Okay.    Do you see the box that's titled case
11:47:16   14     manager?
11:47:17   15          A     Yes.
11:47:19   16          Q     And it says Viviana?
11:47:19   17          A     Yes.
11:47:22   18          Q     Is that you?
11:47:23   19          A     That's me.
11:47:27   20          Q     Okay.    And that means you worked as a case
11:47:29   21     manager for this participant?
11:47:29   22          A     Yes.
11:47:35   23
11:47:40   24
11:47:41   25



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 81 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       129

11:47:44    1
11:47:45    2
11:47:48    3
11:47:52    4
11:47:56    5
11:47:58    6
11:48:00    7
11:48:02    8
11:48:04    9
11:48:05   10
11:48:07   11                       MR. HENRY:    Objection; form.
11:48:08   12                       THE WITNESS:     I don't know.
11:48:08   13     BY MS. CHAMBLEE-RYAN:
11:48:11   14          Q     Okay.    Did you use this information for
11:48:13   15     anything as part of your job?
11:48:14   16          A     Not that I remember.
11:48:19   17          Q     There's also blanks here that asks if the
11:48:24   18     person's on AHCCCS?
11:48:24   19          A     Yeah.
11:48:25   20          Q     Do you see that blank here?
11:48:26   21          A     Yes.
11:48:29   22          Q     What is AHCCCS?
11:48:31   23          A     AHCCCS.
11:48:31   24          Q     What is that?
11:48:38   25          A     AHCCCS is an insurance that the state gives.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 82 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       130

11:48:47    1          Q     Okay.    Do you know why that information was
11:48:48    2     being collected?
11:48:49    3          A     No.
11:48:53    4          Q     Did you ever use this as part of your job?
11:48:55    5          A     The AHCCCS?
11:48:58    6          Q     This -- this check box, information about
11:49:00    7     whether or not the person was on AHCCCS.
11:49:01    8          A     No.
11:49:07    9          Q     Okay.    And here it says Social Security
11:49:12   10     SSI/SSDI; is that correct?
11:49:12   11          A     Yes.
11:49:16   12          Q     With a dollar amount; is that right?
11:49:17   13          A     I see the dollar sign, yes.
11:49:19   14          Q     Do you know why that information was being
11:49:20   15     collected?
11:49:20   16          A     No.
11:49:23   17          Q     Did you ever use the information in this box as
11:49:24   18     part of your job?
11:49:25   19          A     No.
11:49:31   20          Q     Okay.    And just to give a shortcut, I'll just
11:49:34   21     look at -- going through all these boxes, the one that
11:49:37   22     says TANF, food stamps, disability, Section 8 housing,
11:49:42   23     unemployment, child support.          Did you ever use the
11:49:45   24     information that participants included in these boxes as
11:49:46   25     part of your job?



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 83 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       135

11:54:33    1     it's always this fee in the top row that applied with
11:54:36    2     the exception of the booking fee, which depends on
11:54:37    3     whether they were booked or not; is that correct?
11:54:38    4          A     Yes.
11:54:42    5          Q     Okay.    Any exceptions to that?
11:54:42    6          A     Not that I recall.
11:54:48    7          Q     Okay.    Did you ever check these little boxes
11:54:54    8     here that say full, sliding, copay?
11:54:54    9          A     Not that I remember.
11:54:57   10          Q     Do you know what they mean?
11:55:00   11          A     Full, that they paid in full; sliding, I don't
11:55:01   12     know; and I don't know what copay means.
11:55:09   13          Q     Okay.    Okay.    I just want to go to another page
11:55:23   14     here.    We're scrolling.
11:55:26   15                Okay.    Do you know what this -- do you know
11:55:28   16     what this document is?
11:55:29   17
11:55:35   18
11:55:35   19
11:55:38   20          Q     Do you know what this is?
11:55:40   21          A     It's a submittal form.
11:55:42   22          Q     What's that?
11:55:44   23          A     It's -- well, I -- because I read submittal
11:55:46   24     form, that's why I said submittal form.            It's a form
11:55:49   25     that we complete.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 84 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       136

11:55:50    1          Q     Have you seen this before?
11:55:51    2          A     Yes.
11:55:54    3          Q     When you say "it's a form that we complete,"
11:55:58    4     does that mean it was something you completed as part of
11:56:00    5     your job as a case manager?
11:56:00    6          A     Correct.
11:56:11    7          Q     Okay.    So this is your name at the top;
11:56:12    8     right --
11:56:12    9          A     Yes.
11:56:14   10          Q     -- as the case manager?
11:56:15   11                And does that mean you were the case manager
11:56:17   12     for this participant?
11:56:17   13          A     Yes.
11:56:25   14          Q     Okay.    Does anybody other than case manager
11:56:28   15     fill out this form?
11:56:29   16          A     Yes.
11:56:33   17          Q     Who else?
11:56:36   18          A     I don't remember what their names are or what
11:56:39   19     their titles are, but there was other people that would
11:56:40   20     be able to complete it.
11:56:44   21          Q     Do you remember: Were they people who worked
11:56:48   22     with you at the orientation?
11:56:52   23          A     People that worked with me at TASC.
11:56:55   24          Q     Okay.    Did these people work directly with
11:56:57   25     clients?



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 85 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       143

12:04:46    1                And then it has 25 per group, 100 assessment.
12:04:46    2     Are those the fees we were -- or is that the counseling
12:04:49    3     we were discussing before?
12:04:50    4          A     Yes.
12:04:54    5          Q     Okay.    And your understanding is that these are
12:04:56    6     the fees for that?
12:04:58    7          A     I'm -- yes.
12:05:06    8
12:05:28    9
12:05:29   10
12:05:30   11
12:05:32   12
12:05:35   13
12:05:38   14          Q     And what does that show?
12:05:39   15          A     Everything that they paid.
12:05:43   16          Q     Okay.    Is this broken up by fee?
12:05:44   17          A     Yes.
12:05:51   18          Q     So how much did they pay for the admission fee?
12:05:52   19          A     150.
12:05:55   20          Q     Okay.    And that's the full price?
12:05:56   21          A     Yes.
12:05:59   22          Q     What about the CA fund?
12:06:01   23          A     Shows a total payment of 650.
12:06:03   24          Q     And what are these kind of payments that
12:06:06   25     they're adding up to get to --



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 86 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       160

12:55:10    1     going to give you remote control.           Let's see if that
12:55:14    2     worked.    Can you control this?
12:55:48    3          A     Yes.    Okay.
12:55:57    4          Q     Okay.    So does this reflect the policies you
12:56:00    5     followed while you worked as a case manager at TASC?
12:56:01    6                       MR. HENRY:    Objection; form.
12:56:02    7                       THE WITNESS:     I don't remember seeing this
12:56:05    8     document.
12:56:05    9     BY MS. CHAMBLEE-RYAN:
12:56:10   10          Q     Do you remember: When you were a case manager
12:56:20   11     at TASC, was there ever a system for reducing the
12:56:26   12     monthly payment amount somebody owed from 160 or 170 to
12:56:28   13     something else?
12:56:30   14                       MR. HENRY:    Objection; form.
12:56:31   15                       THE WITNESS:     So, I mean, they would
12:56:34   16     provide their proof, but I wouldn't make a
12:56:36   17     determination.      I would just collect.
12:56:36   18     BY MS. CHAMBLEE-RYAN:
12:56:41   19          Q     Okay.    Did you have to collect any information
12:56:44   20     or documents from the client before you let them pay
12:56:48   21     less than 160 or 170 for their monthly payment?
12:56:54   22          A     If they apply for the hardship.           And I would
12:56:58   23     just collect, like, their bank statements or whatever
12:57:03   24     information they provided, their bills.
12:57:10   25          Q     But you didn't make the decision?



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 87 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       161

12:57:13    1          A     For it to be lowered, no.
12:57:16    2          Q     Okay.    And just to be clear, when you say if
12:57:21    3     they applied for a hardship, when a client applied for a
12:57:30    4     hardship, were they applying to get a reduction of the
12:57:36    5     monthly payments that they owed towards their TASC fees?
12:57:37    6          A     They can for their urinalysis.
12:57:43    7          Q     Okay.    But that wouldn't lower the total amount
12:57:46    8     that they owed?
12:57:47    9          A     Not that I'm aware of.
12:57:50   10          Q     Okay.    Are you aware of any policy that lowered
12:57:53   11     the actual total amount that they owed?
12:57:54   12                      MR. HENRY:     Object to form.
12:57:55   13                      THE WITNESS:      No.
12:57:55   14     BY MS. CHAMBLEE-RYAN:
12:58:13   15          Q     Okay.    Okay.     I'm just going to look at a
12:58:47   16     different document.       This is going to be TASC221.          Okay.
12:58:52   17     It's giving -- it's making me take a minute.
12:59:16   18          A     Do we have a lot more to go over?
12:59:19   19          Q     I think that we're a little over halfway
12:59:43   20     through.    Okay.    Sorry.    This one is being
13:00:12   21     temperamental.      Okay.     I finally got it.      Okay.    So I'm
13:00:16   22     at page 228.
13:00:21   23                      MR. HENRY:     It's not on the screen.
13:00:22   24                      MS. CHAMBLEE-RYAN:        I'm just pulling it up
13:00:25   25     right now.     Do you have it now?



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 88 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       162

13:00:25    1                       (The document was marked as Exhibit 10 for
13:00:25    2     identification.)
13:00:27    3                       THE WITNESS:     Yes.
13:00:27    4     BY MS. CHAMBLEE-RYAN:
13:00:27    5          Q     Great.
13:00:28    6                Are these case notes?
13:00:30    7          A     Yes.
13:00:35    8          Q     Okay.    So I'm going to go to the bottom of this
13:00:42    9     page.    I'm looking at the entry dated 3/21/18, created
13:00:50   10     by V. Garcia.      Do you see that?       Can you see that?
13:00:50   11          A     I can.
13:00:53   12          Q     Okay.    So I'm just to read you the first couple
13:00:53   13     sentences.
13:00:58   14                So you say, Please be advised that our records
13:01:00   15     indicate that you are behind on your monthly payments.
13:01:03   16     Per your signed client contract, you are responsible to
13:01:06   17     make your designated payment of 160 every third Friday
13:01:09   18     of the calendar month until your balance is paid in
13:01:13   19     full.    If you are unable to make your monthly payment,
13:01:16   20     you must make a minimum payment of $50 each month in
13:01:20   21     order to stay in program compliance.
13:01:22   22          A     Okay.
13:01:32   23          Q     So are you -- are you lowering his minimum
13:01:35   24     payment amount to $50 here?
13:01:36   25                       MR. HENRY:    Object to the form.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 89 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       163

13:01:37    1                      THE WITNESS:      I'm pretty much saying if he
13:01:41    2     can't pay the full 160 that's due every third Friday of
13:01:42    3     the month, that he needs to at least pay $50.
13:01:42    4     BY MS. CHAMBLEE-RYAN:
13:01:46    5          Q     Okay.    And did you make the decision to do
13:01:46    6     this?
13:01:49    7          A     So that's not an email that I wrote.            It was an
13:01:53    8     -- like, a general email that we would have, and I can
13:01:55    9     just attach it there.
13:01:57   10          Q     Okay.    So --
13:02:00   11          A     It's not my writing -- my word for word what
13:02:01   12     I'm saying.
13:02:06   13          Q     Okay.    So it says, From Viviana Garcia; right?
13:02:08   14     So you sent it to him?
13:02:09   15          A     Correct.
13:02:12   16          Q     But you didn't write it?
13:02:15   17          A     So let me explain.       So I had, like, a little
13:02:18   18     thing that was given to me that instead of me having to
13:02:21   19     type this to every single client, it was already given
13:02:25   20     to me.    So I would just send it like that.
13:02:29   21          Q     Okay.    Who gave it to you?
13:02:31   22          A     One of my leads.       I can't recall which one
13:02:31   23     specifically.
13:02:34   24          Q     And when you say a little thing that they gave
13:02:36   25     to you, what was it that they gave to you?



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 90 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       165

13:03:54    1     email anytime a client was struggling to pay?
13:03:57    2          A     So I would send that email when they were
13:03:59    3     behind on their -- their payments.
13:04:08    4          Q     Okay.    And did they have to show why they were
13:04:10    5     behind?
13:04:10    6          A     I don't remember.
13:04:16    7          Q     Okay.    And so just to make sure I understand
13:04:21    8     what this means, it means instead of paying 160, if he
13:04:25    9     can't pay that, he can pay 50 against his balance each
13:04:25   10     month; is that right?
13:04:28   11          A     That's what the email is saying.
13:04:31   12          Q     And, again, that doesn't change his overall
13:04:32   13     balance?
13:04:35   14          A     That's what I said.
13:04:37   15          Q     Okay.    Because there wasn't a way to change
13:04:38   16     your overall balance?
13:04:40   17          A     Yeah.
13:04:41   18                      MR. HENRY:     Object to the form.
13:04:43   19                      THE WITNESS:      So you're just kind of
13:04:46   20     asking the same question over that I already answered.
13:04:46   21     BY MS. CHAMBLEE-RYAN:
13:04:53   22          Q     Okay.    Well, I'll try not to do that.
13:05:26   23                Okay.    I'm going to go to page 227.          So I'm
13:05:50   24     looking at -- sorry.       Where did it go?       Here we go.
13:05:55   25     This is on page -- yeah, it is 227.           Okay.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 91 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       166

13:05:58    1                So I'm looking at the entry 3/27/18, created by
13:06:00    2     V. Garcia.
13:06:00    3          A     Okay.
13:06:14    4          Q     So about in the middle of this note it says, If
13:06:18    5     CT is able to pay balance and not test on 3/29/18, CT
13:06:20    6     can be done.
13:06:22    7                What does that mean?
13:06:25    8          A     So if -- if the client is able to pay off his
13:06:28    9     balance and is not required to test on the 29th of March
13:06:31   10     of 2018, the client can be done from the program.
13:06:37   11          Q     Okay.    And then I'm looking on the same page,
13:06:43   12     the entry for -- I'm scrolling too fast -- April 16,
13:06:45   13     2018.
13:06:54   14                So here it says, Case manager asked client how
13:06:56   15     client is doing with balance.          Client stated is working
13:07:00   16     on it.    Aware that is only thing that is keeping client
13:07:05   17     on program.     Case manager acknowledged.
13:07:09   18                What does that mean?
13:07:12   19          A     So I was just asking him how he was doing with
13:07:14   20     him paying his balance, and he's pretty much saying he's
13:07:17   21     working on it, that he knows that this is the only thing
13:07:20   22     that's keeping him on his program to pay the balance.
13:07:21   23     And I agreed.
13:07:23   24          Q     Okay.    What does that mean that it's the only
13:07:26   25     thing keeping him on the program was to pay the balance?



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 92 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                        167

13:07:28    1          A     That's the only thing that he has to comply
13:07:30    2     with.    So he's already pretty much completed with his
13:07:33    3     urinalysis and his seminar, and all he has to do is pay
13:07:34    4     for his fines.
13:07:42    5          Q     Okay.    All right.     All done with that one.
13:07:52    6                Okay.    I think we can skip -- I think we can
13:07:55    7     skip a few questions.
13:08:04    8                Okay.    I'm now looking at -- I'm -- I'm going
13:08:11    9     to go to TASC631.       And this one --
13:08:15   10                       THE COURT REPORTER:       You froze again.         Ms.
13:08:28   11     Chamblee, you froze.       And you were saying "TASC631.             And
13:08:28   12     this one --"
13:08:33   13                       MS. CHAMBLEE-RYAN:       Is already entered.
13:08:38   14     Did you hear that?
13:08:39   15                       THE COURT REPORTER:       Yes.   Thank you.
13:08:39   16     BY MS. CHAMBLEE-RYAN:
13:08:39   17          Q     Okay.    Great.
13:08:43   18                So I'm just turning to page 633 in this
13:08:53   19     document.    I'm going to share it now.          Okay.    Can you
13:08:56   20     see that?
13:08:57   21          A     Yes.
13:08:59   22          Q     Are these case notes?
13:08:59   23          A     Correct.
13:09:04   24          Q     Okay.    I'm just looking at the entry on July
13:09:10   25     25, 2019 -- apologies.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 93 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       168

13:09:19    1                So here the client -- well, first of all, does
13:09:22    2     this show an email to you from a client?
13:09:22    3          A     Yes.
13:09:25    4          Q     And does it show your response to the client?
13:09:26    5          A     Correct.
13:09:30    6          Q     Okay.    So I'm just going to read from the
13:09:30    7     client's emails.
13:09:34    8                It says, But what could I do if I can't pay the
13:09:37    9     440 I still owe by the 29th?          I currently still don't
13:09:38   10     have a job.
13:09:40   11                And then you responded, If you are unable to
13:09:43   12     pay your fees in full by 7/29/19, you will continue to
13:09:46   13     comply with the program.
13:09:47   14          Q     Can you tell me what that means?
13:09:51   15          A     To mean they're still going to be in the
13:09:51   16     program.
13:09:54   17          Q     Okay.    And the reason for that is what?
13:09:56   18          A     Because she's saying that she has -- won't be
13:09:58   19     -- possibly be able to pay it in full.
13:10:08   20          Q     Okay.    And could you have made the decision to
13:10:11   21     just release her from the program even though she hasn't
13:10:14   22     -- even if she didn't pay off her fees?
13:10:14   23          A     No.
13:10:18   24          Q     Okay.    Why?
13:10:22   25          A     Because she has to meet all of her requirements



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 94 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       169

13:10:24    1     before she's able to be released.
13:10:27    2          Q     Okay.    That was TASC's policy?
13:10:27    3          A     Yes.
13:10:30    4          Q     That your supervisors explained to you?
13:10:30    5          A     Correct.
13:10:34    6          Q     That Cheyenne Watson, Yolonda Brooks, and Abby
13:10:36    7     -- Abigail Pacheco?
13:10:36    8          A     Correct.
13:10:37    9                       MR. HENRY:    Object to the form.
13:10:37   10     BY MS. CHAMBLEE-RYAN:
13:10:38   11          Q     Thank you.
13:10:44   12                All right.     Okay.    Moving along.
13:10:47   13                So we've been talking about the urinalysis
13:10:49   14     test.    Did those cost money?
13:10:50   15          A     Yes.
13:10:54   16          Q     Okay.    Do you know how much they cost?
13:10:59   17          A     So we already went over that.
13:11:03   18          Q     Okay.    Did you collect the testing fees
13:11:04   19     personally?
13:11:05   20          A     No.
13:11:09   21          Q     Do you know who collects them?
13:11:12   22          A     The customer -- I -- I don't know -- I don't
13:11:15   23     know exactly the name, but they were called CSTs.
13:11:16   24          Q     CSTs?
13:11:17   25          A     Yes.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 95 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       199

13:49:30    1     says UA --
13:49:30    2                      THE COURT REPORTER:        You froze up.
13:49:30    3                      THE WITNESS:      She froze.
13:49:34    4                      THE COURT REPORTER:        You froze up, Ms.
13:49:35    5     Chamblee.
13:49:36    6                      MS. CHAMBLEE-RYAN:        Okay.   Am I back now?
13:49:40    7                      THE COURT REPORTER:        Yes.   You said, "at
13:49:41    8     the bottom of the page it says".
13:49:44    9                      MS. CHAMBLEE-RYAN:        Thank you.     I wish you
13:49:46   10     can come to all of my meetings when this happens.
13:49:46   11     BY MS. CHAMBLEE-RYAN:
13:49:49   12          Q     Okay.    UA fees -- I'm -- I'm just reading from
13:49:52   13     the bottom of the page on 24.
13:49:52   14          A     Okay.
13:49:54   15          Q     In bold, it says, UA fees may not be waived or
13:49:58   16     on copay status if a client is testing positive.               UA
13:50:00   17     fees should be reinstated effective immediately
13:50:03   18     following a positive UA.
13:50:08   19                What do you understand that to mean?
13:50:11   20          A     That their fees were reduced, and if they
13:50:14   21     tested positive, that they're going to go back to their
13:50:16   22     normal rate.
13:50:22   23          Q     Okay.    And was this your understanding of what
13:50:25   24     the policy was at TASC at the time you worked as a case
13:50:26   25     manager?



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 96 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       200

13:50:27    1          A     Yes.
13:50:34    2          Q     Okay.    And how did you learn about this policy?
13:50:36    3          A     I must have been told.
13:50:38    4          Q     Who would have told you?
13:50:41    5          A     My leads or supervisor.
13:50:43    6          Q     Okay.    Anybody else who might have told you
13:50:46    7     this policy?
13:50:48    8          A     Not that I can recall.
13:50:51    9          Q     Okay.    And then it says, The client must submit
13:50:55   10     six consecutive clean UAs before fees can again be
13:50:55   11     reduced.
13:50:57   12                What's your understanding of that?
13:50:59   13          A     That they can go ahead and get their fees
13:51:04   14     reduced if they submit six clean tests.
13:51:10   15          Q     Okay.    So just to understand how this works, if
13:51:14   16     a person has gotten their fees waived or reduced, they
13:51:18   17     filled out that application, it was granted, but then
13:51:27   18     they turn in a positive UA, that waiver or reduction
13:51:32   19     will be removed and they will have to pay the full fees
13:51:33   20     immediately; is that correct?
13:51:36   21          A     That's what it sounds like.
13:51:42   22          Q     Okay.    And then after that happens, they can't
13:51:44   23     get another waiver or reduction until they've tested
13:51:48   24     clean six consecutive times; is that correct?
13:51:51   25          A     That's what the document says.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 97 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       205

13:56:22    1     these decisions?
13:56:25    2          A     I don't know if she -- if it was just all her.
13:56:30    3          Q     Do you actually -- do you actually know whether
13:56:33    4     she was involved in those decisions or not?
13:56:35    5          A     I don't know.      I -- I don't remember.
13:56:39    6          Q     It's okay.     If you don't remember, you don't
13:56:40    7     remember.    That's --
13:56:41    8          A     Yeah, I don't.
13:56:45    9          Q     That's a perfectly good answer.
13:57:02   10                Okay.    All right.     So -- okay.     I'm about to
13:57:08   11
13:57:16   12
13:57:16   13
13:57:16   14
13:57:17   15
13:58:10   16
13:58:26   17
13:58:29   18
13:58:32   19
13:58:41   20
13:58:49   21
13:58:52   22
13:58:53   23
13:59:04   24
13:59:05   25



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 98 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                        215

14:11:21    1     I'll let you know if I have a -- a better estimate.                  But
14:11:26    2     if -- if anyone needs a break, we're happy to take one.
14:11:27    3                       MR. HENRY:    Let's take a short break.
14:11:31    4     Maybe it will help move things along.
14:11:33    5                       THE VIDEOGRAPHER:      We are now off the
14:11:38    6     record.    The time on the video monitor is 2:10 p.m.
14:11:38    7                       (A recess ensued.)
14:24:01    8                       THE VIDEOGRAPHER:      We are now on the
14:24:06    9     record.    The time on the video monitor is 2:23 p.m.
14:24:06   10     BY MS. CHAMBLEE-RYAN:
14:24:14   11          Q     Okay.    All right.     I'm going to show you
14:24:22   12     another exhibit.      And it's ready to go.        Can you see
14:24:23   13     that?
14:24:23   14          A     Yes.
14:24:32   15          Q     So this is TASC033796.
14:24:36   16                       THE COURT REPORTER:       I'm going to show
14:24:38   17     that as being marked now.
14:24:41   18                       MS. CHAMBLEE-RYAN:       Yes.   That's new.
14:24:41   19                       (The document was marked as Exhibit 13 for
14:24:41   20     identification.)
14:24:42   21     BY MS. CHAMBLEE-RYAN:
14:24:44   22          Q     Okay.    I'm scrolling down to this email about
14:24:48   23     halfway down the page dated December 5, 2018, from
14:24:55   24     Cheyenne Watson.      And was this sent to you, Ms. Garcia?
14:24:58   25          A     Yeah.    I see my name in there.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                 Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 99 of 140

                Viviana Garcia                                                 3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       216

14:25:03    1          Q     Okay.    So in the first sentence she says,
14:25:05    2     Please send me your financial agreement spreadsheets
14:25:08    3     today by noon.
14:25:11    4                Do you know what a financial agreement
14:25:12    5     spreadsheet is?
14:25:15    6          A     I don't remember what she's referring to.
14:25:21    7          Q     Okay.    And she says, Please continue to collect
14:25:22    8     this information.
14:25:26    9                Again, do you remember what she's referring to?
14:25:33   10          A     To continue to collect the spreadsheet -- the
14:25:38   11     financial agreement spreadsheet.           It's just speculation
14:25:39   12     from the email.
14:25:44   13          Q     Okay.    That's helpful to know.
14:25:48   14                Okay.    Let me show you -- let me show you an
14:25:49   15     example and see if that helps.
14:25:52   16
14:25:54   17
14:25:54   18
14:25:54   19
14:26:02   20
14:26:16   21
14:26:17   22
14:26:20   23
14:26:21   24
14:26:26   25



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                      602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 100 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       217

14:26:27    1
14:26:33    2
14:26:45    3
14:26:48    4
14:26:53    5
14:26:56    6
14:26:57    7
14:27:09    8         Q     Okay.    So now thinking back on that email, do
14:27:11    9    you have a better understanding of what Cheyenne Watson
14:27:13   10    was asking you to do?
14:27:13   11         A     Yes.
14:27:14   12                      MR. HENRY:     Objection.
14:27:14   13    BY MS. CHAMBLEE-RYAN:
14:27:15   14         Q     And what was that?
14:27:17   15         A     To turn in this spreadsheet.
14:27:21   16         Q     Okay.    And do you know if you followed those
14:27:24   17    instructions?
14:27:25   18         A     I don't remember.
14:27:27   19         Q     Did you normally do what Cheyenne Watson told
14:27:29   20    you to do?
14:27:29   21         A     Yes.
14:27:31   22         Q     Why is that?
14:27:32   23         A     I would say -- I would say yes, I would give
14:27:35   24    her this sheet.
14:27:37   25         Q     Why is that?



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 101 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       218

14:27:38    1         A     Because she asked for it.
14:27:43    2         Q     And so you'd follow those instructions because
14:27:45    3    why?
14:27:48    4         A     Because I was advised to do so.
14:27:50    5         Q     By your boss?
14:27:50    6         A     Correct.
14:27:59    7         Q     Okay.    Do you know if you used these
14:28:03    8    spreadsheets for the entire time you worked as a case
14:28:04    9    manager at TASC?
14:28:05   10         A     I don't remember.
14:28:11   11
14:28:13   12
14:28:14   13
14:28:14   14
14:28:17   15
14:28:19   16
14:28:21   17
14:28:22   18
14:28:22   19
14:28:23   20
14:28:25   21
14:28:26   22
14:28:33   23
14:28:44   24
14:29:01   25



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 102 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       225

14:37:27    1    you've already given me today, those were the same for
14:37:30    2    the whole time you worked at TASC unless we specified
14:37:31    3    otherwise; is that right?
14:37:33    4                      MR. HENRY:     Object to the form.
14:37:34    5                      THE WITNESS:      From what I recall, yes.
14:37:34    6    BY MS. CHAMBLEE-RYAN:
14:37:39    7         Q     Okay.    Great.    Okay.
14:37:54    8
14:37:59    9
14:37:59   10
14:38:02   11
14:38:03   12
14:38:07   13
14:38:07   14
14:38:16   15
14:38:19   16
14:38:21   17
14:38:28   18
14:38:36   19
14:38:38   20
14:38:40   21
14:38:41   22
14:38:45   23
14:38:47   24
14:38:49   25



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 103 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       226

14:38:49    1
14:38:49    2
14:38:59    3
14:38:59    4
14:39:01    5                      MR. HENRY:     Asked and answered.
14:39:01    6                      THE WITNESS:      I don't remember it.
14:39:02    7    BY MS. CHAMBLEE-RYAN:
14:39:03    8         Q     Okay.    I'm just making -- I'm just making clear
14:39:07    9    what you're saying.        Because it seems like some things
14:39:10   10    that were kind of routine parts of your job, you
14:39:11   11    remember those.       So I guess I'm wondering if you have
14:39:16   12    any idea why you didn't remember it.            If you think it's
14:39:19   13    because you didn't use it, you didn't deal with it, or
14:39:21   14    if you just don't know why you don't remember.
14:39:22   15         A     I don't -- I don't remember.
14:39:36   16
14:39:46   17
14:39:49   18
14:39:52   19
14:39:55   20
14:39:57   21
14:40:00   22
14:40:03   23
14:40:07   24
14:40:11   25



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 104 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       227

14:40:12    1
14:40:13    2
14:40:13    3
14:40:13    4    BY MS. CHAMBLEE-RYAN:
14:40:20    5         Q     Okay.    Do you remember whether you ever
14:40:23    6    documented that charges had been waived in the client's
14:40:24    7    file?
14:40:26    8         A     I don't recall.
14:40:28    9         Q     You don't recall doing it?
14:40:30   10         A     I don't remember if I did or didn't.
14:40:42   11
14:40:46   12
14:40:51   13
14:40:59   14
14:41:00   15
14:41:01   16
14:41:02   17
14:41:04   18
14:41:07   19
14:41:08   20
14:41:10   21
14:41:13   22
14:41:13   23
14:41:16   24
14:41:17   25



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 105 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       228

14:41:54    1
14:42:03    2
14:42:05    3
14:42:07    4
14:42:19    5
14:42:24    6
14:42:26    7
14:42:28    8
14:42:29    9
14:42:29   10
14:42:42   11
14:42:45   12
14:42:54   13
14:42:58   14
14:43:00   15
14:43:01   16
14:43:08   17
14:43:12   18
14:43:13   19
14:43:14   20
14:43:16   21
14:43:20   22
14:43:23   23
14:43:25   24
14:43:26   25



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 106 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       231

14:46:07    1               Okay.    I'm going to show you a new exhibit.
14:46:11    2    It's MC -- or actually, we might have entered this one,
14:46:24    3    so I want to be cautious about that.            It's MC-00001.
14:46:25    4                      MS. AHMAD:     This is Bina Ahmad.        Yes, this
14:46:27    5    was entered previously.
14:46:28    6                      MS. CHAMBLEE-RYAN:       Thank you.
14:46:29    7                      MS. AHMAD:     And it was Exhibit Number 5.
14:46:30    8                      MS. CHAMBLEE-RYAN:       When I started to say
14:46:37    9    it, I knew we had done it.           Different page.
14:46:37   10    BY MS. CHAMBLEE-RYAN:
14:46:54   11         Q     Okay.    Okay.    I'm just going to turn to page 3.
14:47:12   12    And that's -- just to be clear, MC-00003.              Give me one
14:47:17   13    second.    Oh, I apologize.       I put the wrong document.
14:47:19   14    This is not the exhibit I'm going to use.              I'm sorry
14:47:26   15    about that.      I'm going to use TASC005 -- five zeroes --
14:47:32   16    1.
14:47:33   17                      MS. AHMAD:     And just for the record, this
14:47:33   18    has not been used and has not been admitted yet.               And
14:47:41   19    this is Exhibit Number 16.
14:47:41   20                      MS. CHAMBLEE-RYAN:       Sorry about that.
14:47:41   21                      (The document was marked as Exhibit 16 for
14:47:41   22    identification.)
14:47:46   23    BY MS. CHAMBLEE-RYAN:
14:47:51   24         Q     Okay.    But I am turning to page 3 of this
14:48:14   25    document, TASC000003.        Okay.    Okay.    Can you see this,



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 107 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       232

14:48:14    1    Ms. Garcia?
14:48:15    2         A     Yes.
14:48:19    3         Q     Do you see where it says, MCSO sliding scale?
14:48:23    4    And then below that it says, TASC sliding scale?
14:48:27    5         A     Correct.
14:48:27    6         Q     Have you ever seen this before?
14:48:28    7         A     So we already went over this document, and I
14:48:30    8    said I didn't recall it.
14:48:31    9         Q     Okay.    This is different than the document we
14:48:33   10    looked at before.
14:48:33   11         A     Oh.
14:48:36   12         Q     You want to just take a minute to look?             They
14:48:38   13    look really similar, though, so I know why you think
14:48:39   14    that.
14:48:39   15         A     Yeah, and I don't -- I've never seen this
14:48:40   16    document.
14:48:42   17         Q     Okay.    You haven't seen something that just
14:48:43   18    even looks like this?
14:48:47   19         A     No, I don't recall this document.
14:48:49   20         Q     Do you recall using the term sliding scale as
14:48:53   21    part of your job at TASC?
14:48:58   22         A     I don't recall me using the word sliding scale.
14:49:02   23    I recall me using reduction of fees.
14:49:06   24         Q     To refer to reduction of UA fees?
14:49:06   25         A     Yes.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 108 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       233

14:49:09    1         Q     And reduction of the monthly payments?
14:49:09    2         A     Correct.
14:49:15    3         Q     Okay.    And that's the only thing you mean when
14:49:17    4    you say reduction of fees; is that right?
14:49:18    5         A     Correct.
14:49:23    6         Q     Okay.    Okay.    I don't think I've got anything
14:49:59    7    else on this one.       Okay.    So that's it with that.
14:50:06    8         Okay.    So just a few more questions.          We're getting
14:50:12    9    very close now.       So maybe we were going --
14:50:17   10         A     Let's aim for 3:00.
14:50:17   11         Q     What'd you say?
14:50:17   12         A     I said let's aim for 3:00.
14:50:21   13         Q     I'll have my fingers crossed.           I think it will
14:50:23   14    probably be a bit longer than that, but I don't -- I
14:50:24   15    don't think it should be -- I don't think it should be
14:50:24   16    too much longer.
14:50:26   17                      MR. HENRY:     Just get a question.
14:50:26   18                      MS. CHAMBLEE-RYAN:       Sorry, Mr. Henry.
14:50:28   19    What was that?
14:50:31   20                      MR. HENRY:     Just submit a question.
14:50:32   21                      MS. CHAMBLEE-RYAN:       Sorry.    What?
14:50:35   22                      MR. HENRY:     Submit a question.
14:50:37   23                      MS. CHAMBLEE-RYAN:       Oh, okay.     Sure.    I'm
14:50:38   24    happy to continue.
14:50:38   25    BY MS. CHAMBLEE-RYAN:



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 109 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       236

14:52:46    1         Q     Okay.    That's different than what you said
14:52:52    2    before.    So are you changing your answer to that?
14:52:53    3         A     Yes.
14:52:56    4         Q     Okay.    Why are you changing your answer to
14:52:56    5    that?
14:52:59    6         A     Well, because now that I'm refreshing and
14:53:03    7    trying to, you know, go back on thinking, I don't -- I
14:53:06    8    don't remember if I -- everything was on there or -- or
14:53:08    9    there was a policy where every single little thing had
14:53:10   10    to be in there.
14:53:17   11         Q     Okay.    Do you know what -- what -- can you tell
14:53:20   12    me all the things you remember that you did have to
14:53:24   13    document in the case notes?
14:53:27   14         A     My communication.
14:53:32   15         Q     Okay.    Any particular types of communications?
14:53:36   16               So you said if a client called and said hi,
14:53:37   17    maybe you don't have to put that.           You don't know about
14:53:39   18    that?    But if --
14:53:40   19         A     So I don't think he had -- I don't think a
14:53:44   20    client calling and saying hi had anything to do with our
14:53:44   21    caseload.
14:53:49   22         Q     Okay.    But if it had to do with their program
14:53:50   23    requirements, did you have to document that
14:53:51   24    communication?
14:53:51   25         A     Yes.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 110 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       237

14:53:57    1         Q     If it had to do with a violation, did you have
14:53:58    2    to document that communication?
14:53:58    3         A     Yes.
14:54:01    4         Q     If it had do with a warning, did you have to
14:54:02    5    document that communication?
14:54:03    6         A     Correct.
14:54:04    7         Q     If you were collecting information from the
14:54:09    8    client, did you have to document that communication?
14:54:12    9         A     Collecting what information?
14:54:14   10         Q     Information about their finances, for example,
14:54:15   11    like we've talked about?
14:54:16   12         A     I don't remember that.
14:54:20   13         Q     You don't remember whether you had to document
14:54:20   14    that or not?
14:54:21   15         A     Correct.
14:54:26   16         Q     Okay.    If you talked to them about reasons why
14:54:28   17    they hadn't complied with something, would that be
14:54:30   18    documented?
14:54:30   19         A     Yes.
14:54:35   20         Q     Okay.    And you said before if you offered them
14:54:37   21    a hardship application, you would have documented that
14:54:39   22    in the case notes.       Is that still right?
14:54:40   23         A     I want to say yes.
14:54:48   24         Q     Okay.    You want to say yes or -- pretty sure?
14:54:49   25         A     I'm going to speculate to a yes.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 111 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       248

15:06:55    1    those fees?
15:06:57    2         A     To get a what?
15:07:00    3         Q     Could afford those fees?
15:07:02    4         A     No.    I pretty much just asked him how he's
15:07:04    5    doing with paying off the balance.
15:07:07    6         Q     Oh, okay.     Did you ask whether he was able to
15:07:10    7    pay off the balance financially?
15:07:12    8         A     I don't recall.       From reading the note, all I
15:07:15    9    can see is that I asked him how -- how he was doing with
15:07:16   10    paying off his balance.
15:07:18   11         Q     Okay.    Did you ask him for any more information
15:07:21   12    about his finances, anything like that?
15:07:24   13         A     From reading the note, all I asked him was how
15:07:26   14    he was -- how he was doing with his balance.              I don't
15:07:27   15    recall anything else.
15:07:32   16         Q     And did you do anything based on what you
15:07:34   17    remember and based on reading these notes -- and feel
15:07:41   18    free to look through them -- to figure out whether he
15:07:46   19    hadn't paid off his fees because he had the money but
15:07:50   20    just wasn't paying it off on purpose or whether he just
15:07:52   21    didn't have the money to pay?
15:07:52   22         A     I don't remember.
15:07:54   23         Q     Did you ever figure that out?
15:07:56   24                      MR. HENRY:     Form.
15:07:59   25    BY MS. CHAMBLEE-RYAN:



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 112 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       249

15:07:59    1         Q     Excuse me?
15:08:00    2         A     I said I don't remember.
15:08:04    3         Q     Okay.    If -- if you did, would that be
15:08:08    4    reflected in the case notes?
15:08:10    5                      MR. HENRY:     Form.
15:08:10    6                      THE WITNESS:      If I -- if I would have
15:08:14    7    asked him, it -- if it would be reflected on the case
15:08:15    8    notes?
15:08:15    9    BY MS. CHAMBLEE-RYAN:
15:08:16   10         Q     Yes.
15:08:19   11         A     I'm guessing yes.
15:08:22   12         Q     Okay.    Do you remember any time that you asked
15:08:28   13    a client or -- or made any kind of effort to figure out
15:08:33   14    whether the reason they hadn't paid off their fees was
15:08:37   15    on purpose or whether it wasn't their fault?
15:08:37   16         A     I don't remember.
15:08:40   17         Q     Okay.    You can't remember ever doing that?
15:08:41   18         A     I don't remember -- I don't remember if I
15:08:44   19    asked.
15:08:47   20         Q     And does that also mean you can't ever remember
15:08:49   21    a time that you did that?
15:08:53   22         A     I don't remember at all if I ever asked or if I
15:08:56   23    didn't.    If it was that they weren't paying it on
15:08:58   24    purpose or -- I don't remember that.
15:08:59   25         Q     And do you remember any kind of rule about



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 113 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       250

15:09:01    1    having to ask that?
15:09:03    2                      MR. HENRY:     Asked and answered.
15:09:04    3                      THE WITNESS:      I don't remember.
15:09:04    4    BY MS. CHAMBLEE-RYAN:
15:09:18    5         Q     Okay.    I'm just going to go to -- all the way
15:09:51    6    down to 274.      Okay.    Darn it.    Okay.    Do you know what
15:09:53    7    this is?
15:09:55    8         A     From reading it, it's a payment history.
15:10:00    9         Q     Have you seen this kind of document before?
15:10:03   10         A     I'm looking at it real quick to see if I
15:10:03   11    remember.
15:10:05   12         Q     That's okay.
15:10:11   13         A     I want to say yes.
15:10:15   14         Q     Okay.    It looks familiar?
15:10:15   15         A     Yeah.
15:10:18   16         Q     Do you know what this shows?
15:10:20   17         A     All the payments they've done.
15:10:22   18         Q     Okay.    And the dates of the payments?
15:10:23   19         A     Yes.
15:10:29   20         Q     Okay.    Can you tell from this document whether
15:10:37   21    after April 29, 2018, when you told this client that his
15:10:40   22    outstanding balance was the only thing keeping him on
15:10:45   23    the program, whether he continued to come in to test?
15:10:48   24         A     After what date?       April what?
15:10:50   25         Q     29th, 2018.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 114 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       251

15:10:53    1         A     2019?
15:11:00    2         Q     2018.    April 29, 2018.
15:11:09    3         A     I don't see April 29.         I see April 28, April
15:11:11    4    28, and then I see April 19 of 2018.
15:11:14    5         Q     Can you tell from this whether he took UAs
15:11:16    6    after that date?
15:11:18    7         A     After April 28?
15:11:20    8         Q     After April 29, 2018.
15:11:23    9         A     I mean, I don't see that date on here at all.
15:11:26   10         Q     But do you see dates after that?
15:11:30   11         A     After April 28 -- 29, yes.
15:11:34   12         Q     Can you tell from this document whether he
15:11:38   13    tested on dates after April 29, 2018?
15:11:48   14         A     I'm looking.      Yes, I do.
15:11:50   15         Q     And -- and what does this show?
15:11:55   16         A     That he did test after April 28.
15:11:56   17         Q     2018?
15:11:57   18         A     Correct.
15:12:05   19         Q     Okay.    And can you tell from this whether he
15:12:09   20    also paid for tests during that time period?
15:12:11   21         A     Well, it shows right there that -- the dates
15:12:14   22    that he paid.
15:12:16   23         Q     Okay.    Great.    Thank you.
15:12:32   24               Okay.    All right.      I'm going to pull something
15:13:02   25    else.    This is going to be TASC631.          And we've already



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 115 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       252

15:13:10    1    entered this.       Just working on grabbing it for you.
15:13:50    2                Okay.   All right.      So I'm going to start just
15:14:00    3    on the first page at 631.         All right.     Can you see that?
15:14:00    4         A      Yes.
15:14:02    5         Q      Are these case notes?
15:14:03    6         A      Yes.
15:14:13    7         Q      For a client where you were their case manager?
15:14:17    8         A      I'll say yes to that.        Those are case notes.
15:14:19    9         Q      Okay.   Entered by you?
15:14:21   10         A      Yes.    It has my name on it.
15:14:26   11         Q      Okay.   So this first one I'm looking at,
15:14:33   12    created 4/10/2019.       So here that means -- it says
15:14:36   13    payment 160.       That's the monthly payment; right?
15:14:36   14         A      Yes.
15:14:52   15         Q      And then the notes continue all the way to the
15:14:59   16    end.     And I just want to confirm -- I don't think we see
15:15:12   17    the -- oh, here it is.        This is where it says, Client
15:15:18   18    has been accepted.       Prescreening period extended due to
15:15:19   19    program non-compliance.
15:15:21   20                I think we talked about the prescreening period
15:15:24   21    and we -- you didn't know what it meant.             Does this
15:15:26   22    refresh your memory of what that was at all?
15:15:26   23         A      I don't.
15:15:27   24         Q      Okay.   That's okay.
15:15:30   25                And the same thing with being accepted into



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 116 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                        253

15:15:31    1    TASC?
15:15:32    2         A     Yeah, I don't remember.
15:15:37    3         Q     Okay.    I'm going to just let you look at this a
15:15:43    4    little bit.      So I just gave you the remote control.               So
15:15:46    5    you don't have to read through the whole thing, but I
15:15:49    6    was hoping you could just scan through it and just tell
15:15:53    7    me if you have any reason to believe these aren't your
15:15:55    8    complete case notes for this client.            You know, just if
15:15:58    9    there's -- anything looks off or obviously missing,
15:16:01   10    anything like that.
15:16:04   11         A     I mean, everything looks like what I put.
15:16:07   12         Q     Okay.    These look like your complete notes?
15:16:09   13         A     I'm going to guess yes.
15:16:11   14         Q     Okay.    Thanks.
15:16:33   15               Oh, one last thing in that file.           Let me just
15:16:53   16    get that back.      One second.      Okay.    That's the wrong
15:16:54   17    one.
15:16:57   18               Well, actually, we can talk about this one
15:17:02   19    instead.     We can go back to that one.         Almost done.
15:17:05   20    Okay.
15:17:07   21         A     I can't see any document.
15:17:10   22         Q     Oh, it's not working?
15:17:10   23         A     No.
15:17:11   24                      MR. HENRY:     No.
15:17:11   25    BY MS. CHAMBLEE-RYAN:



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 117 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       254

15:17:30    1         Q     Okay.    I'll try again.       Is that working again?
15:17:32    2         A     There.
15:17:33    3         Q     Now is it working?        Okay.    So this is -- this
15:17:37    4    is the same exhibit we were just looking at.
15:17:47    5               Okay.    So we talked about this entry before.
15:17:58    6    This is on 633.       It's the entry from 7/25/19 where you
15:18:01    7    say, If you are unable to pay off your fees in full by
15:18:10    8    7/29/19, you will continue to comply with the program.
15:18:12    9               And what does that mean to you?           I think you
15:18:12   10    explained --
15:18:14   11                      MR. HENRY:     Asked and answered.
15:18:16   12                      MS. CHAMBLEE-RYAN:       Okay.
15:18:16   13    BY MS. CHAMBLEE-RYAN:
15:18:19   14         Q     Can you answer again?
15:18:21   15         A     That if she is unable to pay it by the 29, that
15:18:23   16    she'll continue to be in the program.
15:18:26   17         Q     Okay.    And that means complying with everything
15:18:28   18    in the client contract; right?
15:18:29   19                      MR. HENRY:     Asked and answered.
15:18:29   20    BY MS. CHAMBLEE-RYAN:
15:18:29   21         Q     Excuse me?
15:18:30   22         A     Yes.
15:18:36   23         Q     Okay.    And do you know if you asked this person
15:18:41   24    whether they were able to pay their fees?
15:18:43   25         A     I don't remember.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 118 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       257

15:23:13    1         A     No.
15:23:22    2         Q     Okay.    Okay.    So right now I'm on 223.         Have
15:23:24    3    you seen this document before?
15:23:24    4         A     Yeah.
15:23:26    5         Q     What's that?
15:23:28    6         A     It's a certificate we will give them when they
15:23:29    7    complete the program.
15:23:34    8         Q     Okay.    And did you personally give this to the
15:23:35    9    participant?
15:23:38   10         A     To this client?
15:23:40   11         Q     To -- to any -- to participants in general.
15:23:41   12               Did you give these out yourself?
15:23:47   13         A     Sometimes.
15:23:52   14         Q     Okay.    Now I'm on the next page, 224.           Do you
15:23:56   15    know what this document is?
15:23:58   16         A     It's a letter we would give them along with
15:24:00   17    their certificate.
15:24:02   18         Q     Okay.    So you remember this document?
15:24:03   19         A     Yeah.
15:24:09   20         Q     Okay.    Okay.    I'm just going to go through
15:24:11   21    these case -- we're just going to get past the case
15:24:12   22    notes.
15:24:18   23               Have you seen this before -- this document
15:24:23   24    before?    I'm on 230.
15:24:28   25         A     It looks like test results.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 119 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       258

15:24:31    1         Q     Have you seen it before or documents like it?
15:24:32    2         A     Yes.
15:24:37    3         Q     And what does this show?
15:24:39    4         A     It shows his test results.
15:24:41    5         Q     Okay.    And just to be clear, you saw documents
15:24:44    6    like this when you worked as a case manager at TASC?
15:24:45    7         A     Correct.
15:24:45    8                      MR. HENRY:     Asked and answered.
15:24:45    9    BY MS. CHAMBLEE-RYAN:
15:24:47   10         Q     Part of your job?
15:24:47   11         A     Yes.
15:24:49   12         Q     Did you create these documents?
15:24:49   13         A     No.
15:24:53   14         Q     Okay.    How -- then how did you end up seeing
15:24:53   15    them?
15:24:55   16                      MR. HENRY:     Asked and answered.
15:24:56   17                      THE WITNESS:      I would -- they were
15:25:00   18    generated by I don't know who.
15:25:00   19    BY MS. CHAMBLEE-RYAN:
15:25:03   20         Q     Where would you see them?
15:25:04   21                      MR. HENRY:     Asked and answered.
15:25:06   22                      THE WITNESS:      In BART.
15:25:06   23    BY MS. CHAMBLEE-RYAN:
15:25:08   24         Q     Excuse me?
15:25:09   25         A     In BART.



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 120 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       259

15:25:11    1          Q    Okay.    You would see it in the BART system?
15:25:11    2          A    Correct.
15:25:14    3          Q    Is that because you'd be looking through your
15:25:16    4    client's file?
15:25:19    5          A    Because I -- if I needed to, yes.
15:25:21    6          Q    Okay.    So this was available -- this was
15:25:25    7    something you could see in the client file on BART?
15:25:25    8          A    Yes.
15:25:33    9          Q    Okay.    And while we're talking about BART, when
15:25:35   10    we were talking earlier about the case notes, you know,
15:25:37   11    when different individuals might make different notes,
15:25:40   12    so some might be by you, some might be by Yolonda
15:25:42   13    Brooks.    If you were working with a client, would you go
15:25:45   14    back and read the notes the other case managers had put
15:25:45   15    in?
15:25:46   16          A    Would I what?
15:25:49   17          Q    Would you go back and read the notes the other
15:25:51   18    case managers put in other than you?
15:25:52   19          A    Not that I recall.
15:25:54   20          Q    Okay.    Do you -- so you don't recall being
15:25:56   21    required to do that?
15:25:57   22          A    No.
15:26:12   23          Q    Okay.    Okay.    Do you know what this is, this
15:26:16   24    form is?     We're on 233.
15:26:20   25          A    It says -- well, by looking at it, it looks



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 121 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       260

15:26:21    1    like a confirmation request for --
15:26:23    2         Q     Do you remember this form?
15:26:24    3         A     I'm sorry?
15:26:26    4         Q     Just -- do you remember it?
15:26:26    5         A     Yes.
15:26:31    6         Q     Okay.    You remember it from your job as a case
15:26:31    7    manager?
15:26:31    8         A     Correct.
15:26:36    9         Q     Okay.    Is this something you created?
15:26:37   10         A     I want to say yes.
15:26:42   11         Q     Okay.    What does this show?
15:26:48   12         A     It shows the client's name.          It shows my name.
15:26:52   13    It shows the requesting agency, which was that I worked
15:26:57   14    for TASC diversion.        It -- it says here the drug that
15:27:01   15    we're -- they're going to confirm, it says OPI.
15:27:05   16         Q     Okay.    And do you know what this form was used
15:27:07   17    for?
15:27:13   18         A     For the GGMS [sic] test.
15:27:14   19         Q     Okay.    What did it do?
15:27:18   20         A     So this form we would send -- give it to the
15:27:18   21    lab.
15:27:24   22         Q     Okay.    Did you ever interact with anybody in
15:27:27   23    the financial and accounting department at TASC?
15:27:29   24         A     Not that I recall, no.
15:27:31   25         Q     Okay.    Don't know the names of anyone who



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 122 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       261

15:27:32    1    worked there?
15:27:33    2         A     I don't remember.
15:27:45    3         Q     Okay.    I'll go through a few more of these.
15:28:09    4               All right.      My scroll is being slow.         Okay.
15:28:23    5    All right.     We talked about that one.         All right.
15:28:27    6               Actually, let me just quickly ask about these
15:28:30    7    documents.
15:28:36    8               Do you see this benefit document here at 281,
15:28:47    9    there's a Verizon bill, 282, SSI payments form at 283?
15:28:50   10    I -- you can still scroll, by the way.             You still have
15:28:52   11    the power to look through them, if you want to look at
15:28:53   12    them.
15:28:56   13               Do you know why these were in the file?
15:28:59   14         A     I'm guessing because they submitted a -- an
15:29:02   15    application.
15:29:07   16         Q     Okay.    When you were working as a case manager,
15:29:13   17    did you see these kinds of documents in the file if they
15:29:13   18    were submitted?
15:29:15   19         A     What was the question?
15:29:17   20         Q     When you were a case manager, would you see
15:29:20   21    these kinds of documents that had been submitted in case
15:29:20   22    files?
15:29:23   23         A     I don't remember.
15:29:37   24         Q     Okay.    All right.      Now we're at 288.       Do you
15:29:40   25    remember this form?



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 123 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       262

15:29:44    1          A    Yeah.    It's a release of information.
15:29:50    2          Q    What was it used for?
15:29:53    3          A    Him pretty much releasing that he can
15:29:58    4    communicate with me or anybody via email.
15:30:02    5          Q    Okay.    And was this a form that you dealt with
15:30:04    6    directly?
15:30:05    7          A    Yes.
15:30:09    8          Q    Okay.    What did you do?
15:30:12    9          A    Well, if they wanted to communicate, you know,
15:30:18   10    through email, we would give them this form to go ahead
15:30:21   11    and fill out.
15:30:27   12          Q    Okay.    All right.      Now I'm at 289.      Do you
15:30:29   13    recognize this form?
15:30:42   14          A    I don't remember it.        Yeah, I don't remember
15:30:43   15    it.
15:30:56   16          Q    Okay.    Okay.    And now we're at 292.        Do you
15:30:59   17    recognize this form?
15:31:00   18          A    Yes.
15:31:03   19          Q    What's this?
15:31:06   20          A    So it's a form that's filled out by them to
15:31:11   21    give them the summary of when, like, their seminar is
15:31:14   22    due and their first payments and what their pin number
15:31:18   23    is.   And that's by me looking at the document.
15:31:22   24          Q    So do you remember it, though, just to be
15:31:22   25    clear?



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 124 of 140

                Viviana Garcia                                                3/27/2021
                            Deshawn Briggs v. Allister Adel
                                                                                       263

15:31:23    1         A     Yes.
15:31:26    2         Q     You remember this form from when you were
15:31:27    3    working as a case manager?
15:31:29    4         A     Correct.
15:31:50    5         Q     Okay.    Now I'm on 298.       Do you remember this
15:31:52    6    form?
15:31:52    7         A     Yes.
15:31:55    8         Q     What's this?
15:31:56    9         A     Their statement of facts.
15:31:59   10         Q     What was this for?
15:32:02   11         A     It was a form that they would have to fill out,
15:32:05   12    but I don't remember exactly what was the reason for.
15:32:08   13         Q     Did you work directly with this form?
15:32:09   14         A     Yes.
15:32:12   15         Q     What did you do?
15:32:15   16         A     I just made sure that they filled out this
15:32:17   17    form.
15:32:20   18         Q     Okay.    What did that involve?         You gave it to
15:32:21   19    them?
15:32:21   20         A     Yes.
15:32:24   21         Q     Anything else you did?
15:32:24   22         A     Not that I remember.
15:32:27   23         Q     Did you look at their answers?
15:32:28   24         A     I don't remember.
15:32:32   25         Q     Okay.    Just something you gave to them?



                                  Coash & Coash, Inc.
                www.coashandcoash.com                                     602-258-1440
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 125 of 140

Viviana Garcia                                                3/27/2021
            Deshawn Briggs v. Allister Adel
                                                                       275

 STATE OF ARIZONA   )
 COUNTY OF MARICOPA )

     BE IT KNOWN that the foregoing deposition was taken

 by me pursuant to stipulation of counsel; that I was

 then and there a Certified Court Reporter in the State

 of Arizona, and by virtue hereof authorized to

 administer an oath; that the witness before testifying

 was duly sworn by me to testify to the whole truth;

 pursuant to request, notification was provided that the

 deposition is available for review and signature; that

 the questions propounded by counsel and the answers of

 the witness thereto were taken down by me in shorthand

 and thereafter transcribed into typewriting under my

 direction; that the foregoing pages are a full, true and

 accurate transcript of all the proceedings had upon the

 taking of said deposition, all done to the best of my

 skill and ability.

           I FURTHER CERTIFY that I am in no way related

 to nor employed by any parties hereto; nor am I in any

 way interested in the outcome thereof.

           Dated at Phoenix, Arizona, this 12th day of

 April, 2021.


                      _________________________________
                      CINDY MAHONEY, RPR, RMR NO. 50680



                  Coash & Coash, Inc.
www.coashandcoash.com                                     602-258-1440
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 126 of 140




              EXHIBIT 6
     Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 127 of 140

                             Henry Rojo - April 03, 2021                     1


 1                       UNITED STATES DISTRICT COURT

 2                         FOR THE DISTRICT OF ARIZONA

 3

 4     DESHAWN BRIGGS, et al.,          )
                                        )
 5          Plaintiffs,                 )
                                        )
 6     v.                               ) Civil Action No.
                                        ) CV-18-2684-PHX-EJM
 7     ALLISTER ADEL, in her official   )
       capacity as County Attorney of   )
 8     Maricopa County, et al.,         )
                                        )
 9          Defendants.                 )
       _________________________________)
10

11

12

13
14
           VIDEOTAPED VIDEOCONFERENCE DEPOSITION OF HENRY ROJO
15
                                 Phoenix, Arizona
16
                                    April 3, 2021
17

18

19

20

21
22

23                                                Prepared by:

24                                                CINDY MAHONEY, RPR, RMR
                                                  Certified Court Reporter
25                                                Certificate No. 50680

                           Coash & Coash, Inc.
                602-258-1440         www.coashandcoash.com
     Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 128 of 140

                             Henry Rojo - April 03, 2021                           2


 1                                    I N D E X

 2     WITNESS                                                              PAGE

 3     HENRY ROJO

 4     Examination by Ms. Ahmad                                             7

 5                                EXHIBITS MARKED

 6     EXHIBIT                 DESCRIPTION                                  PAGE
 7
       Exhibit 1               TASC documents                               30
 8                             TASC000055-TASC000089

 9     Exhibit 2               TASC documents                               100
                               TASC021593-TASC021622
10
       Exhibit 3               TASC Adult Deferred Prosecution              109
11                             Program
                               TASC006102
12
       Exhibit 4               TASC Adult Deferred Prosecution              113
13                             Program
                               TASC018912-TASC018945
14
       Exhibit 5              TASC Adult Deferred Prosecution               118
15                            Program
                             TASC020561-TASC020596
16
       Exhibit 6               TASC Adult Deferred Prosecution              122
17                             Program
                               TASC005872-TASC005944
18
       Exhibit 7               TASC Adult Deferred Prosecution              138
19                             Program
                               TASC014963-TASC015008
20
       Exhibit 8               TASC Adult Deferred Prosecution              141
21                             Program
                               TASC032741-TASC032781
22
       Exhibit 9               TASC fee agreements                          144
23                             TASC000023-TASC000033

24     Exhibit 10              TASC Adult Deferred Prosecution              148
                               Program
25                             TASC015535-TASC015572

                           Coash & Coash, Inc.
                602-258-1440         www.coashandcoash.com
     Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 129 of 140

                             Henry Rojo - April 03, 2021                           3


 1                                EXHIBITS MARKED

 2
       EXHIBIT                 DESCRIPTION                                  PAGE
 3
       Exhibit 11              TASC Adult Deferred Prosecution              161
 4                             Program
                               TASC007211-TASC007261
 5

 6
 7
                           INSTRUCTIONS TO NOT ANSWER
 8
                                 Page 10      Line 8
 9
                                 Page 80      Line 11
10
                                 Page 80      Line 20
11
                                 Page 81      Line 8
12

13
14

15

16

17

18

19

20

21
22

23

24

25

                           Coash & Coash, Inc.
                602-258-1440         www.coashandcoash.com
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 130 of 140

                                        Henry Rojo - April 03, 2021                    84


10:44:15    1     reporter, Exhibit 1, going to Bates 70.

10:44:18    2     BY MS. AHMAD:

10:44:19    3          Q      Okay.    So that was a document we started after

10:44:21    4     the break discussing, Mr. Rojo.

10:44:22    5          A      Uh-huh.

10:44:28    6          Q      Do you see the email dated -- it's the -- it's
10:44:33    7     the last entry dated July 25, 2016.             Do you see the

10:44:36    8     entry?     And it says, Created by H. Rojo?

10:44:36    9          A      Yes.

10:44:43   10          Q      Okay.    Now, do you see that you had written an

10:44:48   11     email to a client in the box below that?

10:44:49   12          A      I see that, yeah.

10:44:51   13          Q      You do see that.       Okay.
10:44:53   14                 Can you read the email that you wrote to the

10:44:55   15     client?     It's at the top of the box.

10:44:59   16          A      [Reading] Hello, Deshawn.          If you were paid

10:45:04   17     off, you could have been done 5/29.             When you're paid

10:45:07   18     off, I can get you out of here.            If you pay off today, I

10:45:11   19     can get you out of here tomorrow.

10:45:14   20          Q      And so can you elaborate on what you're

10:45:16   21     communicating to this client here?
10:45:19   22                 What do you mean by, If you paid off, you could

10:45:22   23     have been done by 5/29?

10:45:25   24          A      I'm assuming his fees, I guess.

10:45:29   25          Q      Okay.    And the next part, when you say, When

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 131 of 140

                                        Henry Rojo - April 03, 2021                    85


10:45:32    1     you're paid off, I can get you out of here; if you pay

10:45:40    2     today, I can get you out tomorrow, does that mean all

10:45:43    3     the client needed to do here was pay the fees and you

10:45:44    4     could get him out of here?

10:45:47    5          A      I would assume so.        I don't -- I don't -- yeah,

10:45:48    6     I think so.
10:45:51    7          Q      Well, so when you assume so, what -- can you

10:45:53    8     say why you assume so?

10:45:55    9          A      Just because the note says it.

10:45:56   10          Q      Okay.

10:46:01   11          A      I'm not denying that I didn't write that, so

10:46:03   12     I'm assuming that that's what it means.

10:46:06   13          Q      Whether or not you recall the specific --
10:46:09   14     writing these specific emails or notes, do you have any

10:46:14   15     reason to -- to doubt the accuracy of -- of the notes

10:46:16   16     that you entered?

10:46:21   17          A      Can you clarify that again?

10:46:22   18          Q      Sure.

10:46:26   19                 Do you have any reason to doubt that this page

10:46:31   20     here, this page of notes on Bates 70, are -- are the

10:46:36   21     authentic notes that you had entered in this case file?
10:46:39   22          A      That they're -- you're asking me if they're not

10:46:39   23     authentic?

10:46:42   24          Q      I'm asking if you -- do you have any reason to

10:46:43   25     doubt that they're authentic, that they're -- that you

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 132 of 140

                                        Henry Rojo - April 03, 2021                    86


10:46:46    1     did enter these?        Do you have any reason to think that

10:46:49    2     they're not accurate or missing something?

10:46:51    3          A      I don't doubt -- I don't doubt them.

10:46:55    4          Q      So whether you recall having entered or written

10:47:00    5     these emails -- these specific emails, you vouch for

10:47:03    6     the -- for the accuracy of -- of these case notes?
10:47:04    7                       MR. HENRY:      Object to the form; asked and

10:47:05    8     answered.

10:47:05    9     BY MS. AHMAD:

10:47:09   10          Q      You can answer.

10:47:11   11          A      Yeah, I would say that's -- they're accurate, I

10:47:12   12     would say.

10:47:18   13          Q      Okay.    So going back to the email that -- that
10:47:24   14     we discussed, the 7/25/2016, we were talking about the

10:47:27   15     second sentence.        You said, When you're paid off, I can

10:47:29   16     get you out of here.

10:47:30   17                 And I'm sorry.       I don't recall your answer.

10:47:32   18                 Does that mean that the -- all the client

10:47:34   19     needed to do was -- the last thing they had left to do

10:47:37   20     was to pay fees and they'd be done?

10:47:38   21                       MR. HENRY:      Objection; form, asked and
10:47:39   22     answered.

10:47:43   23                       THE WITNESS:       I believe so.      I don't

10:47:45   24     really recall, but I believe so.

10:47:45   25     BY MS. AHMAD:

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 133 of 140

                                        Henry Rojo - April 03, 2021                         87


10:47:48    1          Q      Okay.    The next sentence is, If you pay off

10:47:52    2     today, I can get you out of here tomorrow.

10:47:55    3                 Just -- just pointing your attention to that.

10:47:59    4     So if -- is anything missing -- sorry.              Withdrawn.

10:48:03    5                 If you had other things that the client needed

10:48:08    6     to complete, would you have put it in the notes?
10:48:08    7                       MR. HENRY:      Form.

10:48:12    8                       THE WITNESS:       I think so, I would say.         I

10:48:15    9     mean, I don't think you can complete it without, I

10:48:19   10     guess, not doing what he's supposed to do, I guess.                  I

10:48:21   11     would think so.

10:48:21   12     BY MS. AHMAD:

10:48:24   13          Q      So if there were other requirements that
10:48:26   14     they -- this client needed to complete, you would have

10:48:28   15     included that in the email?

10:48:30   16                       MR. HENRY:      Form.

10:48:33   17                       THE WITNESS:       Yeah, I think so.

10:48:33   18     BY MS. AHMAD:

10:48:55   19          Q      Okay.    And so this client -- this email was

10:49:01   20     written July 25, 2016.         And in the email you're saying

10:49:07   21     he could have been done on May 29.             So does that mean
10:49:12   22     that this client was still on the program on July 25?

10:49:13   23                       MR. HENRY:      Object to the form,

10:49:13   24     foundation.

10:49:20   25                       THE WITNESS:       I -- I believe so.       I don't

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 134 of 140

                                        Henry Rojo - April 03, 2021                    88


10:49:21    1     recall, but --

10:49:21    2     BY MS. AHMAD:

10:49:23    3          Q      And why do you believe so?

10:49:27    4          A      Because it says it right there in the notes.

10:49:30    5          Q      Okay.    So he -- so you're saying he could have

10:49:34    6     been done on May 29, so that means that he remained from
10:49:37    7     May 29 to July 25 on the program --

10:49:38    8                       MR. HENRY:      Form, foundation.

10:49:38    9     BY MS. AHMAD:

10:49:40   10          Q      -- is that correct?

10:49:43   11                       MR. HENRY:      Same.

10:49:44   12                       THE WITNESS:       I mean, I would -- I would

10:49:45   13     think so.
10:49:45   14     BY MS. AHMAD:

10:49:47   15          Q      Just looking at your -- what you wrote in your

10:49:52   16     email, just trying to understand -- to unpack it,

10:49:54   17     what -- what this means for that -- to this client, what

10:49:57   18     you were communicating.

10:50:01   19                 So does this mean that at May 29, all the

10:50:05   20     client needed to do at that point was pay off, and they

10:50:07   21     had not paid off their program fees?
10:50:07   22                       MR. HENRY:      Same objection; asked and

10:50:09   23     answered several times.

10:50:09   24     BY MS. AHMAD:

10:50:09   25          Q      Go ahead, Mr. Rojo.

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 135 of 140

                                        Henry Rojo - April 03, 2021                    89


10:50:13    1          A      Yeah, like I said, I feel like I -- I answered

10:50:14    2     the question already.

10:50:17    3          Q      Even if you feel it's repetitive, you still

10:50:18    4     need to answer.

10:50:20    5                        MR. HENRY:     There is a limit, Counsel.

10:50:20    6     BY MS. AHMAD:
10:50:21    7          Q      Go ahead, Mr. Rojo.

10:50:24    8          A      Yeah, so if he would have paid it off, he'd be

10:50:27    9     done.

10:50:37   10          Q      Going to Bates 64 in the same exhibit, at the

10:50:41   11     top you see on this page, TASC individual payment

10:50:42   12     history?

10:50:44   13          A      Yes.
10:50:49   14          Q      Okay.    So we were talking about the date May 29

10:50:53   15     before as the date the client, if he had paid, he would

10:50:56   16     have been done.       Is that -- that your recollection?

10:50:59   17          A      Yes.    Yes.

10:51:03   18          Q      Okay.    So drawing your attention to the column

10:51:08   19     on the very left, at the top it says date, and it has a

10:51:10   20     list of dates.       Do you see that?

10:51:10   21          A      Yes.
10:51:19   22          Q      Okay.    Do you see on the very right-hand side

10:51:23   23     it says, Amount.        Is that -- is this a record of what

10:51:27   24     the client paid and when they paid?

10:51:28   25                        MR. HENRY:     Form, foundation.

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 136 of 140

                                        Henry Rojo - April 03, 2021                       91


10:52:37    1     payments associated with dates after 5/31/2016?

10:52:38    2          A      Yes.

10:52:43    3          Q      Okay.    So the client, for instance, paid on --

10:52:48    4     paid for a urinalysis test on June 9, 2016?

10:52:49    5                        MR. HENRY:     Form, foundation.

10:52:49    6     BY MS. AHMAD:
10:52:54    7          Q      Do you see that?

10:52:56    8          A      Yeah, I see -- I see that.

10:53:00    9          Q      Okay.    So does this mean that this client kept

10:53:06   10     paying for urinalysis fees or program fees after May 29,

10:53:06   11     2016?

10:53:09   12                        MR. HENRY:     Same objection.

10:53:13   13                        THE WITNESS:      Yes.   That's what it says on
10:53:14   14     the paper.

10:53:14   15     BY MS. AHMAD:

10:53:17   16          Q      And how long did they keep paying?             What's the

10:53:21   17     last date that we have here for a payment?

10:53:24   18          A      8/25.

10:53:29   19          Q      Okay.    So based on the email that you have

10:53:32   20     written that we reviewed and this history, what is your

10:53:36   21     understanding then of why this client then stayed on
10:53:40   22     TASC after May 29, 2016?

10:53:42   23                        MR. HENRY:     Form.

10:53:44   24                        THE WITNESS:      I answered the question

10:53:47   25     already.     He remained testing until he paid off.

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
                Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 137 of 140

                                        Henry Rojo - April 03, 2021                    92


10:53:47    1     BY MS. AHMAD:

10:53:49    2          Q      He remained testing.

10:53:52    3                 But why was -- why was he staying on TASC after

10:53:54    4     May 29, 2016?       What is your understanding of why he

10:53:56    5     stayed on it?

10:53:59    6          A      I'm assuming he has fees still that he had to
10:54:00    7     pay.

10:54:04    8          Q      Okay.    And based on what is in this case file

10:54:08    9     here, what we reviewed, is that the only reason why he

10:54:10   10     remained on TASC after May 29, 2016?

10:54:12   11                       MR. HENRY:      Form, foundation.

10:54:13   12                       THE WITNESS:       I don't recall, but I

10:54:16   13     would -- I would think so.           That's what it says on the
10:54:16   14     paper.

10:54:16   15     BY MS. AHMAD:

10:54:19   16          Q      Yeah, not asking your specific recollection for

10:54:21   17     an individual client; asking based on the email that

10:54:25   18     we've reviewed and in this payment history.

10:54:27   19                       MR. HENRY:      Same objection.

10:54:30   20                       THE WITNESS:       Yeah, he -- he stayed

10:54:33   21     testing until he paid his stuff.
10:54:33   22     BY MS. AHMAD:

10:54:38   23          Q      So when you say stayed testing, when he paid

10:54:42   24     the stuff -- so stayed testing, is that different from

10:54:45   25     having to pay -- when you say "the stuff," meaning the

                                      Coash & Coash, Inc.
                           602-258-1440         www.coashandcoash.com
Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 138 of 140
  Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 139 of 140




                           Ex. 7

[This exhibit is being filed under seal.]
  Case 2:18-cv-02684-EJM Document 278-1 Filed 04/27/21 Page 140 of 140




                           Ex. 8

[This exhibit is being filed under seal.]
